                     IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MARYLAND

    OM SHARMA,
    VAUGHN & DIANE RIFFE,
    VIRGINIA BROWN, AND
    SUSAN GEISELMAN
         On Behalf of Three Classes and One
         Subclass of Similarly Situated Persons

                 Plaintiffs

    v.                                                   Case No: 8:18-cv-00656-GJH

    RUSHMORE LOAN             MANAGEMENT
    SERVICES LLC, et al.


                                                         JURY DEMAND
                 Defendants

                         AMENDED CLASS ACTION COMPLAINT1,2

         Plaintiffs Vaughn & Diane Riffe, Om Sharma, Virginia Brown, and Susan Geiselman

(collectively “Named Plaintiffs”), each on their individual behalf and each on behalf of a three

classes and one subclass of similarly situated persons, through their attorneys Phillip R. Robinson

and the Consumer Law Center LLC and Scott Borison and the Legg Law Firm LLP, hereby brings


1
        Attached hereto as Exhibit 1 is a comparison copy of the changes made herein from the
original Complaint. ECF. 1.
2
         None of the Defendants have filed an Answer to the Plaintiffs’ original Complaint. ECF.
2. The Court previously granted Rushmore’s and BCAT 2014-4TT’s motions to extend time to
respond to Plaintiff’s original Complaint. ECF. 13 & 20. Defendant RMAC TRUST 2016-CTT
has contested the Plaintiffs’ service and not answered. ECF. 9, 16 (ECF. Pages 18-22) & 19. Since
the Defendants have not filed any Answer to the original complaint and the Court otherwise
extended that time, Plaintiffs are permitted as a matter of course to file this amending pleading.
Fed. R. Civ. P. 15(a)(1)(B). Pursuant to the Local Rules and as a courtesy Plaintiffs provided a
draft copy of this pleading to the Defendants more than a month ago seeking their position on its
filing, but as of this filing none of the Defendants has received any response to that request.


                                                  1
this Amended Class Action Complaint and Jury Demand against Defendant Rushmore Loan

Management Services LLC ("Rushmore"), Wilmington Savings Fund Society, FSB, Doing

Business as Christiana Trust, Not in its Individual Capacity but Solely as Trustee for BCAT 2014-

4TT ("BCAT 2014-4TT"), and U.S. Bank, National Association, Not in its Individual Capacity

but Solely as Trustee for the RMAC Trust, Series 2016-CTT ("RMAC TRUST 2016-CTT"). In

support thereof, Named Plaintiffs state as follows:

                                       I. INTRODUCTION

1.     The claims herein exemplify certain predatory and deceptive and debt collection practices

which have garnered headlines and damaged the economy for the past several years in which

certain so-called professionals (such as Rushmore, BCAT 2014-4TT and RMAC TRUST 2016-

CTT) flout the law. The Defendants’ unsafe and unsound debt collection and mortgage servicing

practices to collect consumer debts they acquired in default have embroiled Dr. Sharma, Ms.

Brown, and Ms. Geiselman and the putative Classes and Subclass they seek to represent, who

continue to suffer damage and losses directly and proximately caused by the Defendants.

2.     Specifically, Rushmore has knowingly collected or attempted to collect sums from Mr. &

Mrs. Riffe, Dr. Sharma, Ms. Brown, and Ms. Geiselman and the putative Classes they seek to

represent on behalf of BCAT 2014-4TT and RMAC TRUST 2016-CTT, which have acted as

unlicensed mortgage lenders. Since they are unlicensed they may not collect or attempt to collect

consumer mortgage loans and certainly may not profit off their illegal activities.

3.     Rushmore, BCAT 2014-4TT, and RMAC TRUST 2016-CTT know the law and since 2011

the law has been clear that in order for a mortgage lender or servicer to collect or attempt to collect

in the State of Maryland they also must be licensed at each business location. FIN. INST. § 11-504;

FIN. INST. § 11-505.



                                                  2
4.     The Defendants also know that longstanding Maryland law holds that unlicensed

professionals may not profit from their illegal activities and in the case of mortgages, may only

collect the principal portion claimed due from borrowers. Fin. Inst. § 11-523(b). Compare Harry

Berenter, Inc. v. Berman, 258 Md. 290, 293 (1970); McDaniel v. Baranowski, 419 Md. 560, 587

(2011); Thorpe v. Carte, 252 Md. 523, 526 (1969); Snodgrass v. Immler, 232 Md. 416, 424 (1963);

Goldsmith v. Manufacturers' Liab. Ins. Co. of New Jersey, 132 Md. 283 (1918).

5.     Further, a person who is required to be licensed as a mortgage lender may not shield its

collection activities through persons like Rushmore who are required to have a separate license.

6.     Recently, the Court of Appeals issued an opinion in Blackstone v. Sharma, No. 40, SEPT.

TERM, 2017, 2018 WL 3691347 (Md. Aug. 2, 2018) holding that trust entities like BCAT 2014-

4TT and RMAC TRUST 2016-CTT are now considered mortgage lenders under Maryland law

and therefore are not collection agencies under the Maryland Collection Agency Licensing Act

(“MCALA), BUS. REG. 7-101, et seq.3 In support of this holding the Court of Appeals specifically

cited with approval to 2009 Maryland Laws Ch. 4 (S.B. 269) which was one of several pieces of

legislation recently passed by the General Assembly “that amended the recordation requirements

of mortgages, added requirements to the foreclosure process, created a comprehensive mortgage

fraud statute to protect homeowners in foreclosure, altered the mortgage lender and mortgage

loan originator licensing requirements, and extended legal protections for homeowners in

foreclosure and mortgage default.” Blackstone, 2018 WL 3691347, at *24 (emphasis added).

7.     In S.B. 269 (2009 Sess.) the General Assembly altered the definition of a mortgage lender

and significantly broadened the scope of Maryland’s mortgage lending laws. The new law




3
        Mandate related to this decision was issued on October 4, 2018 making it a final decision
as of that date. MD. RULE 8-606(a).
                                                3
expanded the term “mortgage lender” in the Maryland Mortgage Lender Law (“MMLL”), FIN.

INST. § 11-501, et seq. to include “mortgage servicers.” Id. See also FIN. INST. § 11-501(j)(1)(iii).

The term mortgage servicer was defined to “mean[] a person who: (1) Engages in whole or in

part in the business of servicing mortgage loans for others; or (2) Collects or otherwise receives

payments on mortgage loans directly from borrowers for distribution to any other person.” 2009

Maryland Laws Ch. 4; FIN. INST. § 11-501(n)(emphasis added).

8.     In Blackstone, the Court of Appeals concluded that the hedge fund entities before it, just

like BCAT 2014-4TT, and RMAC TRUST 2016-CTT in this case, “constitutes a pool of loans that

will eventually be sold off to investors.” Blackstone, 2018 WL 3691347, at *24. Therefore, under

the Court of Appeals’ analysis, a Hedge Fund entity acquiring mortgage loans for the benefit of its

investors is required to be licensed as a mortgage lender since it is acting as a mortgage servicer

by “[e]ngag[ing] in whole or in part in the business of servicing loans for others.” FIN. INST. § 11-

501(n)(1). In this way a mortgage servicer, under Maryland law, is much broader than the entity

that simply “[c]ollects or otherwise receives payments on mortgage loans directly from borrowers

for distribution to any other person.” FIN. INST. § 11-501(n)(2). To suggest otherwise would

render FIN. INST. § 11-501(n)(1) meaningless.

9.     In further support of Named Plaintiffs’ contention that BCAT 2014-4TT, and RMAC

TRUST 2016-CTT constitute mortgage lenders under the MMLL the Named Plaintiffs also rely

upon the legislative history related to S.B. 269 (2009 Sess.) in which all members of the financial

services community testified in support of the legislation. In light of their favorable participation,

it is well reasoned that the changes made to the MMLL’s definition of a mortgage lender were

known and accepted by those lobbyists representing the Defendants’ interests in Annapolis.




                                                  4
10.    It should be noted that counsel for the hedge fund entities before the Court of Appeals in

Blackstone, admitted to the court that the reason those entities did not wish to become licensed

was that acquiring such a license may create certain tax consequences for them. Argument of

Petitioners’ counsel in Blackstone, Ms. Lias-Booker, in Case 45 at 12:50 to 14:50 of webcast

(available in the webcast on the Court of Appeals’ website). Upon information and belief based

upon Ms. Lias-Booker’s representation to the Court of Appeals in Blackstone, BCAT 2014-4TT

also does not wish to be licensed in Maryland because it too may incur Maryland taxes as a result.

11.    Named Plaintiffs also believe long-standing Maryland law also recognizes certain entities,

like BCAT 2014-4TT and RMAC TRUST 2016-CTT in this case, are mortgage lenders because

mortgage assignees step into the shoes of the original mortgage lender and do not obtain any

greater rights than their assignors had to give them. Thompkins v. Mountaineer Investments, LLC,

94 A.3d 61, 74 (2014)(“Maryland courts have long employed shoe imagery in describing the status

of an assignor. See, e.g., Textor v. Orr, 86 Md. 392, 38 A. 939 (1897); Annan v. Houck, 4 Gill 325,

328, 45 Am. Dec. 133 (1846); Kemp's Ex'x v. M'Pherson, 7 H. & J. 320, 336 (1826)”). See also

REAL PROP. § 2-103.

12.    In light of the Blackstone ruling described in the preceding paragraphs Rushmore was not

permitted collect on behalf of BCAT 2014-4TT or RMAC TRUST 2016-CTT because these

entities were unlicensed as mortgage lenders pursuant to the MMLL but were required to be

licensed as such under Maryland law. BCAT 2014-4TT is not permitted to profit from their illegal

activities since acting as an unlicensed mortgage lender is a crime under Maryland law. FIN. INST.

§ 11-523 .

13.    By unfairly and deceptively aiding and assisting an unlicensed mortgage lender in the State

of Maryland, as described herein, Rushmore has further violated its duty of good faith and fair



                                                5
dealing pursuant to its own license by the State of Maryland (which it may not lend to any other

person or entity) in connection with the servicing of mortgage loans.              MD. CODE REGS.

09.03.06.20.

14.    As a direct and proximate result of Rushmore's, BCAT 2014-4TT's, and RMAC TRUST

2016-CTT's attempts to collect consumer debts from them, Mr. & Mrs. Riffe, Dr. Sharma, Ms.

Brown and Ms. Geiselman and the putative classes and subclass of persons they represent have

been damaged and harmed by: (i) the Defendants' knowingly claiming sums due from Dr. Sharma,

Ms. Brown, and Ms. Geiselman, and the putative Classes of members that may not be legally

collected, (ii) BCAT 2014-4TT's and RMAC TRUST 2016-CTT's utilizing the courts to give the

false appearance that a court has authorized their illegal practices; (iii) incurring fees and costs in

order to dispute Rushmore's and BCAT 2014-4TT's, and RMAC TRUST 2016-CTT's false and

misleading attempts to collect from them; and (v) recording documents in land records and court

records demanding payments on behalf of unlicensed mortgage lenders. In addition, Mr. & Mrs.

Riffe, Dr. Sharma, Ms. Brown, and Ms. Geiselman, and the putative Classes and Subclass of

members are entitled to statutory damages for Defendants' violations of certain of the claims before

the Court in this action.



                                           II. PARTIES

15.    Plaintiffs Vaughn and Diane Riffe are residents of the State of Maryland and Prince

George’s County, Maryland, where the events which are related to their claims in this lawsuit

occurred, and are the record owners of the real property commonly known as 4249 Powder Mill

Road, Beltsville, MD 20705 (“Riffe Property").




                                                  6
16.    Plaintiff Om Sharma ("Dr. Sharma") is a resident of the State of Maryland and Prince

George’s County, Maryland, where the events which are related to his claims in this lawsuit

occurred, and is the record owner of the real property commonly known as 5807 Marietta Station

Drive in Glenn Dale, Maryland 20769 (“Sharma Property").

17.    Plaintiff Virginia Brown ("Ms. Brown") is a resident of the State of Maryland and

Baltimore County, Maryland, where the events which are related to her claims in this lawsuit

occurred, and is the record owner of the real property commonly known as 4204 Colonial Road,

Pikesville, MD 21208 (“the Brown Property”). Ms. Brown is also the assignee of all legal claims

for damages or losses sustained by her brother, Leroy Culp, Sr. (who is a co-owner of the Brown

Property), as a result of the acts and omissions of the Defendants related to the Brown Property

and Brown Loan subject to these proceedings.

18.    Plaintiff Susan Geiselman is a resident of the State of Maryland and both Montgomery and

Worcester Counties, Maryland, where the events which are related to her claims in this lawsuit

occurred, and is also the record owner of the real property commonly known as 10900 Coastal

Highway, Suite 1907, Ocean City, MD 21842 (“the Geiselman Property”).

19.    Defendant Rushmore Loan Management Services LLC (“Rushmore”) a mortgage servicer

for its co-defendants BCAT 2014-4TT and RMAC TRUST 2016-CTT which are the entities

created by various Hedge Funds to acquire in whole or in part in the business of servicing loans

for others and serves as the nominal owners (now or in the past) of Named Plaintiffs' and the

putative class members’ personal consumer loans subject to this action on behalf of various Hedge

Funds. Rushmore served this capacity on behalf of BCAT 2014-4TT and RMAC TRUST 2016-

CTT and was delegated and assigned all duties related to the Named Plaintiffs' loans (and the

putative class members' loans) as their authorized agent on their behalf. These duties include the



                                                7
retention of attorneys/substitute trustees to act and to initiate foreclosure proceedings against

Maryland residents as a servicer provider and/or subservicer as those terms are defined in 12 C.F.R.

§ 1024.31. Upon information and belief, Rushmore acts in the same capacity for other residential

mortgage owners in the State of Maryland as well. This belief is based upon public records with

the Office of the Commissioner of Financial Regulation and filings in this and other courts around

the State of Maryland.

20.    Based upon the admission of its counsel in various Maryland state court proceedings,

BCAT 2014-4TT is a New York common-law trust. BCAT 2014-4TT was established for the

primary purpose acquiring “a pool of loans that will eventually be sold off to investors.”

Blackstone, 2018 WL 3691347, at *24. The specific pool of loans it has acquired are defaulted

mortgage debts owed by consumers in Maryland for pennies on the dollar of what was claimed as

due and owing. Because BCAT 2014-4TT only intends to acquire defaulted, consumer debts for

the primary purpose of commencing property acquisition by foreclosure, deeds in lieu, and short

sales from various assigners on behalf of its investors as a FIN. INST. § 11-501(n)(1) mortgage

servicer, it qualifies as a debt collector under the FDCPA and mortgage lender under the MMLL.

BCAT 2014-4TT is nothing more than a paper entity that holds and owns mortgage accounts and

loans on behalf of its investors. BCAT 2014-4TT does not have any employees and does not

operate like a bank, credit union, or trust company; in written correspondence to the Maryland

Commissioner of Financial Regulation dated March 12, 2015, BCAT 2014-4TT’s named trustee

in this action, i.e. Wilmington Savings Fund Society, FSB (“WSFS”), admitted that it played only

as a “limited role” in governing the affairs of BCAT 2014-4TT and that it was not able to address

any questions whatsoever about BCAT 2014-4TT’s collection or mortgage servicing activities and

failure to become licensed under Maryland law. BCAT 2014-4TT is also not exempt from the



                                                 8
licensure requirements for mortgage lenders in the State of Maryland since neither hedge funds

nor common-law trusts are not included in the named categories of excluded persons from the

MMLL and WSFS has admitted it has no responsibility whatsoever. At all times relevant to these

proceedings Rushmore was aware of these facts but elected to knowingly and recklessly disregard

them and knowingly continued to collect and attempt to collect on behalf of BCAT 2014-4TT and

others even though it knew each had no legal right to do so either directly or indirectly in the State

of Maryland without a mandatory mortgage lender license.

21.    Upon information and belief RMAC TRUST 2016-CTT is a New York common-law trust;

this belief is based upon the business practices of the Roosevelt Management Company LLC which

is its agent. RMAC TRUST 2016-CTT was established for the primary purpose of acquiring “a

pool of loans that will eventually be sold off to investors.” Blackstone, 2018 WL 3691347, at *24.

The specific pool of loans it has acquired are defaulted mortgage debts owed by consumers in

Maryland for pennies on the dollar of what was claimed as due and owing. Because RMAC

TRUST 2016-CTT only intends to acquire defaulted, consumer debts for the primary purpose of

commencing property acquisition by foreclosure, deeds in lieu, and short sales from various

assigners on behalf of its investors as a FIN. INST. § 11-501(n)(1) mortgage servicer, it qualifies as

a debt collector under the FDCPA and mortgage lender under Maryland law. RMAC TRUST

2016-CTT is nothing more than paper entity that holds mortgage accounts and loans. RMAC

TRUST 2016-CTT does not have any employees and does not operate like a bank, credit union,

or trust company; it is an investment entity established to acquire defaulted mortgages and to

thereafter collect upon the intangible and tangible assets associated thereto on behalf of its

investors. RMAC TRUST 2016-CTT is also not exempt from the licensure requirements for

mortgage lenders in the State of Maryland since common-law trusts are not included in the named



                                                  9
categories of excluded persons from MMLL and since U.S. Bank, NA has no responsibility for it

and other hedge fund entities, like Roosevelt Management Company LLC which actually runs its

affairs. At all times relevant to these proceedings Rushmore was aware of these facts but elected

to knowingly and recklessly disregard them and knowingly continued to collect and attempt to

collect on behalf of RMAC TRUST 2016-CTT and others even though it knew each had no legal

right to do so either directly or indirectly in the State of Maryland without a mandatory mortgage

lender license.   RMAC TRUST 2016-CTT did become licensed as a collection agency in

November 2017 after Ms. Geiselman was forced to incur damages and losses from its unlicensed

activities; collection agencies are not exempt from the MMLL. RMAC TRUST 2016-CTT has

never been licensed as a mortgage lender but is required to be so licensed in accordance with the

holding in Blackstone discussed supra since it engages in whole or in part in the business of

servicing loans for others including its investors.

22.    Not named as a party to this action Roosevelt Management Company ("RMC") is a New

York-based investment management firm focused on investments in, management of, and

servicing of, seasoned residential mortgage loans. RMC was founded in 2008 by a team of veteran

mortgage professionals with extensive experience in pricing, due diligence, servicing, and

restructuring of distressed, defaulted mortgage assets. RMC's corporate headquarters is located at

1540 Broadway, Suite 1500, New York, New York, 10036.              RMC's primary focus is the

investment and management for clients of non-performing mortgage loans (including bankruptcy

and foreclosure), sub-performing loans, seasoned performing loans, Real Estate Owned properties,

Excess Mortgage Servicing Rights, and HELOCs. RMC owns more than a 10% interest in

Defendant Rushmore.




                                                 10
23.     Defendant Rushmore is the debt collector for BCAT 2014-4TT and RMAC TRUST 2016-

CTT which own the Named Plaintiffs' loans, and the loans of the putative class members, as

described infra. Rushmore acquired the mortgage FIN. INST. § 11-501(n)(2) servicing rights of the

Named Plaintiffs and putative class and subclass member loans when it believed those loans to be

in default.

24.     Not named as Defendants in this action, the law firms of the BWW Law Group LLC,

Atlantic Law Group, and the Law Offices of Jeffrey Nadel and their attorneys/substitute trustees,

who were retained by Rushmore and BCAT 2014-4TT and RMAC TRUST 2016-CTT to collect

from Mr. & Mrs. Riffe, Ms. Brown, and Ms. Geiselman in litigation in the Circuit Courts for Prince

George’s County, Baltimore County and Worcester County, Maryland.

                         III. JURISDICTION, VENUE & TOLLING

25.     This Court has jurisdiction pursuant to 28 U.S.C.A. § 1331 since certain of the claims

asserted herein arise under the laws of the United States. Further, the Court may elect to retain

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.A. § 1367 since those

claims are so related to the federal claims asserted herein that they form part of the same case and

controversy.

26.     This Court also has jurisdiction over this action under the Class Action Fairness Act of

2005, 28 U.S.C. § 1332(d) since (1) the aggregate amount placed in controversy by the claims of

the Named Plaintiffs and the proposed class members exceeds the or value of $5,000,000,

exclusive of legal interest and costs; (2) the putative class action consists of at least 100 proposed

class members; and (3) the citizenship of at least one class member is different from that of at least

one of the Defendants—i.e. in which there is minimal diversity. 28 U.S.C. § 1332(d). Here, the

Named Plaintiffs are seeking disgorgement of the purported mortgage interest collected by the



                                                 11
Defendants and related costs and fees which BCAT 2014-4TT and RMAC TRUST 2016-CTT are

not permitted to collect as unlicensed mortgage lenders. The potential value of the litigation, upon

information and belief derived from Maryland land records, may exceed $5,000,000 if BCAT

2014-4TT and RMAC TRUST 2016-CTT continue to operate as unlicensed mortgage lenders

under Maryland law. Named Plaintiffs recognize that if BCAT 2014-4TT and RMAC TRUST

2016-CTT actually become licensed as mortgage lenders the damages may reduce at that time.

However, Named Plaintiffs have no control over whether BCAT 2014-4TT and RMAC TRUST

2016-CTT will make the business decision to become licensed as mortgage lenders as required by

Blackstone.

27.    This Court has jurisdiction because the Defendants transact business, perform work, have

interests in real property, and provides services in Maryland. They also knew that they were

acquiring debts in default and would have to engage in debt collection activities against Maryland

residents.

28.    Venue is appropriate in this Court pursuant to 28 U.S.C.A. § 1391 because a substantial

portion part of the events or omissions giving rise to the claims before the Court, related to the

Named Plaintiffs and Defendants, occurred in this District.

29.    Certain of the claims asserted herein were tolled, pursuant to American Pipe & Constr. Co.

v. Utah, 414 U.S. 538 (1974) and Philip Morris USA, Inc. v. Christensen, 394 Md. 227 (2006), by

Ms. Brown's prior pleadings in the state court on her behalf and on behalf certain putative class

members, including Dr. Sharma, Ms. Brown, and Ms. Geiselman. Specifically, Ms. Brown

originally4 presented class action claims in the Circuit Court for Baltimore County on November



4
        Ms. Brown amended her factual allegations but not her substantive claims or the class
definitions while her claims were pending in the state court on June 6, 2016 and again on April 6,
2017.
                                                12
17, 2015 in the matter of Nadel v. Brown (Case No. 03-C-15012242) on behalf of the following

putative classes of similarly situated persons:

           a. RESPA DUAL-Tracking Class: The RESPA Class includes all borrowers who:
              (i) submitted, on January 10, 2014 or thereafter, an application for loss mitigation
              to Rushmore Loan Management Services, LLC as a mortgage servicer; (ii)
              concerning a “federally related mortgage,” as that term is defined by 12 C.F.R.
              1024.2; and (iii) after receipt of which Rushmore Loan Services, LLC, directly or
              indirectly through its agents, proceeded to initiate a foreclosure sale for the property
              subject to the loss mitigation application before the borrower’s appeal rights under
              RESPA and its implementing regulations had expired. (Counter Complaint at ¶
              77).

           b. RESPA QWR Class: The RESPA QWR Class includes all borrowers who: (i)
              submitted, on January 10, 2014 or thereafter, a qualified written request; (ii)
              concerning a “federally related mortgage,” as that term is defined by 12 C.F.R.
              1024.2; and (iii) Rushmore did not acknowledge or respond to the QWR in writing
              in the time periods required by 12 U.S.C.A. § 2605(e), 12 C.F.R. § 1024.36, and 12
              C.F.R. § 1024.35. (Counter Complaint at ¶ 85).

           c. FDCPA Class: Those persons in the State of Maryland from whom Rushmore has
              communicated with directly or indirectly for the purpose of collecting a consumer
              debt on behalf of an unlicensed collection agency/mortgage lender. (Counter
              Complaint at ¶ 93).

           d. FDCPA Sub-class: Those members of the FDCPA Class from whom BCAT 2014-
              4TT has communicated with indirectly, through its authorized agents and
              subagents, for the purpose of collecting a consumer debt it acquired. (Counter
              Complaint at ¶ 93).

30.    Because the state court refused to make any legal rulings on the claims presented to it by

Ms. Brown for over two years— effectively denying her and the putative class members with any

due process— she elected, as was her right, to dismiss those claims on February 26, 2018 without

prejudice and join them herein with the claims asserted by Mr. & Mrs. Riffe, Dr. Sharma, and Ms.

Geiselman. The denial of Ms. Brown’s and the putative class members’ due process rights to have

no substantive action taken on their claims whatsoever while pending in the state court is supported

by that court’s violation of the Maryland Constitution. See e.g. MD. CONST. ART. IV, § 23 (“The

Judges of the respective Circuit Courts of this State shall render their decisions, in all cases argued

                                                  13
before them, or submitted for their judgment, within two months after the same shall have been so

argued or submitted”).

                                             IV. FACTS

       A.      ADDITIONAL BACKGROUND ON THE DEFENDANTS

31.    Rushmore is a wholly owned subsidiary of RMC, an investment management firm.

Rushmore was established from a predecessor organization in 2010 and is headquartered in Irvine,

CA, with additional servicing sites in Dallas, TX and San Juan, Puerto Rico.

32.    As of Dec. 31, 2014, Rushmore serviced more than 42,400 loans nationwide totaling $7.8

billion. Included in these are hundreds of Maryland mortgage loans.

33.    The Consumer Financial Protection Bureau (“CFPB”) has received more than a hundred

complaints from consumers regarding Rushmore’s mortgage servicing and loss mitigation

practices related to this action and the claims before the Court. These complaints are publically

available on the CFPB’s website at: http://www.consumerfinance.gov/complaintdatabase/.

34.    A primary portion of Rushmore’s FIN. INST. § 11-501(n)(2) mortgage servicing portfolio

according to published reports includes servicing for non-performing, sub-performing, and

distressed     assets     like    those      acquired      by     BCAT        2014-4TT.            See

http://www.businesswire.com/news/home/ 20150310006528/ en/Fitch-Assigns-Initial-RMBS-

Servicer-Ratings-Rushmore. The value of Rushmore’s book of business exceeds $50,000,000.00.

This estimate is based on the fact that Rushmore retains a portion of sums its collects for its clients

including BCAT 2014-4TT and RMAC TRUST 2016-CTT as part of its collections work.

35.    BCAT 2014-4TT is not now and never has been licensed as a mortgage lender and is not

exempt from the licensing statutes. It has however, acted as an mortgage lender by demanding

and attempting to collecting through its authorized agents, including Rushmore, but it is not legally


                                                  14
entitled to collect from Ms. Brown, Dr. Sharma and the BCAT 2014-4TT Class members since it

is acting without a mandatory mortgage lender license. BCAT 2014-4TT intends and expects that

nearly all loans it acquires for pennies on the dollar will be in default at the time of acquisition and

it will liquidate a substantial majority of the properties related to each loan, for purposes of

collecting upon the loan, by pursing foreclosures, deeds in lieu of foreclosure, and other non-

retention property options related to the loans. For the remaining loans it acquires, BCAT 2014-

4TT intends to extract large sums of money (sums it is not entitled to collect since it is an

unlicensed, illegal mortgage lender).

36.    Rushmore relied upon the records of BCAT 2014-4TT for its belief that Ms. Brown, Dr.

Sharma, and Mr. & Mrs. Riffe’s loans and the BCAT 2014-4TT Class and Subclass members’

loans were in default at the time it acquired the FIN. INST. § 11-501(n)(2) servicing rights of their

loans and the loans of the putative class and subclass members related to BCAT 2014-4TT and

performed no investigation of the facts available to it whatsoever, thus willfully blinded itself to

the knowingly false information conveyed to it.

37.    Rushmore relied upon the records of RMAC TRUST 2016-CTT for its belief that Ms.

Geiselman, and the RMAC TRUST 2016-CTT Subclass members’ loans were in default at the

time it acquired the FIN. INST. § 11-501(n)(2) servicing rights of her loan and the loans of the

Subclass members and performed no investigation of the facts available to it whatsoever, thus

willfully blinded itself to the knowingly false information conveyed to it.

38.    Rushmore, as the authorized FIN. INST. § 11-501(n)(2) mortgage servicer, has

communicated directly or indirectly concerning consumer debts owned by BCAT 2014-4TT and

RMAC TRUST 2016-CTT with demands and threats for payments and threats of judicial action,

including foreclosure, even though neither BCAT 2014-4TT and RMAC TRUST 2016-CTT had



                                                  15
the legal right to collect indirectly through Rushmore or other collectors since they were unlicensed

mortgage lenders.

39.    BCAT 2014-4TT and RMAC TRUST 2016-CTT were specifically formed to indirectly

acquire defaulted, distressed mortgage loans including former FHA, Freddie Mac, Fannie Mae,

and other distressed and defaulted loans through intermediaries and their affiliates but never

directly from any governmental program. However, many of these loans, including Ms. Brown’s

and Dr. Sharma's loans and the FDCPA Class member’s loans, were acquired by their

intermediaries and their affiliates from HUD’s DASP program where BCAT 2014-4TT’s partners

and its affiliates acquired the loans at a significant discount—i.e. pennies on the dollar of what was

claimed to be due and owing—and thereafter transferred the loans to BCAT 2014-4TT at a further

discount from what was claimed due and owing on the loans. BCAT 2014-4TT never acquired

any loans directly from any government program only acquires them through intermediaries.

40.    According to published reports, over 98,000 loans have been funneled through the DASP

system auctions since it began in 2010, with mortgages amounting to more than $16.7 billion in

total debt. Buyers, including BCAT 2014-4TT’s affiliates and predecessors who transferred Mr.

& Mrs. Riffe’s, Ms. Brown’s, Dr. Sharma's, and the FDCPA Class members’ claims to it have paid

HUD $11.2 billion over the course of these auctions.

41.    Less than 7 percent of all DASP loans, according to HUD have been successfully modified

and are performing again. The vast majority of DASP loans are foreclosed upon or are otherwise

resolved in non-retention loss mitigation activities. Based upon these uncontroverted facts, the

loans therefore are not acquired for the purpose of making the loans performing again but to

acquire the properties to which they are secured and turn a quick profit. This is BCAT 2014-4TT's

primary purpose as well.



                                                 16
42.      In 1934, Congress enacted the National Housing Act (“NHA”), which created the Federal

Housing Administration (“FHA”). The goal of the FHA is to increase homeownership in the

United States. In 1965, FHA became a part of HUD’s Office of Housing.

43.      In 1949, Congress specifically tasked HUD with administering its programs in such a way

that would fulfill the national housing goal of providing “a decent home and a suitable living

environment for every American family, thus contributing to the development and redevelopment

of communities and to the advancement of the growth, wealth, and security of the Nation.” 42

U.S.C. § 1441; 12 U.S.C. § 1701t.

44.      Thus, HUD has described the mission of the FHA as:

            provid[ing] financing to homebuyers who, compared to those served
            by the conventional market, have lower wealth and pose moderately
            higher risks but are still credit worthy. For this reason, FHA-insured
            mortgages have been the product of choice, and sometimes
            necessity, for low income Americans, offering a pathway to the
            middle class and a chance to build wealth that can be passed down
            through generations.
U.S. Dep’t of Housing and Urban Dev. Fed. Housing Admin., Annual Report to Congress: The

Financial Status of the FHA Mutual Mortgage Insurance Fund, Fiscal Year 2015, p. 14 (Nov. 16,

2015).

45.      FHA does not make mortgages, but rather insures lenders against losses on the mortgages.

In other words, to increase homeownership among low-income Americans, HUD insures loans

made to borrowers by FHA-approved mortgage companies. These borrowers often have lower

credit scores, are permitted to tender a down payment as low as 3.5%, and are allowed to borrow

money from family members to use for the down payment.

46.      As part of the FHA insurance contract between HUD and these mortgage lenders, if a

homeowner defaults on his or her mortgage and the loan owner must foreclose on the property,


                                                 17
    HUD will pay to the loan owner the full amount of the unpaid principal balance of the mortgage

    loan, plus some amount of delinquent interest.

    47.    In order to make these insurance payments in the event of a homeowner’s default, Congress

    created the Mutual Mortgage Insurance Fund (“the Insurance Fund”), administered by FHA, and

    funded through the collection of insurance premiums and fees.

    48.    The vast majority of FHA homebuyers contribute less than 10% of the purchase price as a

    down payment. As a result, as of 2013, the vast majority of FHA homeowners pay the annual MIP

    for the life of the mortgage.5

    49.    Similar to the UFMIP, HUD periodically changes the annual MIP. Between July 14, 2008

    and October 3, 2010, the annual MIP was between 0.50% and 0.55%, depending on the current

    loan-to-value (“LTV”) ratio. If the loan amount was less than or equal to 95% of the value of the

    property, then the annual MIP was only 0.50%. Today, the current annual MIP is 0.80% where

    LTV is less than or equal to 95% or 0.85% where LTV is greater than 95%.

    50.    In its annual report to Congress, HUD touts the fact that its mortgage product—the FHA-

    insured mortgage—is an important source of home financing for African-American           families.

    HUD, through FHA, does not make mortgages but rather insures them. In other words, to increase

    homeownership among low- and moderate-income Americans, FHA insures the loans made by

    private, FHA-approved, mortgage companies to borrowers with lower credit scores and who have

    less than twenty percent for a down payment. As part of these insurance contracts with the private

    mortgage lenders, FHA will pay the full amount of the unpaid principal balance of the mortgage

    if the lender must foreclose.



5
  For FHA mortgages issued prior to 2013, homeowners paid the annual MIP until the loan-to-
value ratio reached 78%.

                                                     18
51.    The mortgage contract between the homeowner and the FHA-approved lender specifically

references the annual MIP. HUD issues a standard FHA form mortgage contract that all FHA

mortgage lenders use. Paragraph 3 of FHA’s form mortgage contract requires the loan owner to

apply payment to MIP first from the homeowner’s monthly payment on the account.

52.    Although these costs are significant, the homeowner benefits by participating in the FHA

Mortgage Program. These benefits can be broken down into five categories: (1) pre-purchase

benefits; (2) pre-foreclosure assistance benefits; (3) loss mitigation options; (4) streamline

refinance benefit; and (5) assumability of the FHA mortgage loan.

53.    These benefits enable HUD to further the national housing goal of “a decent home and a

suitable living environment for every American family,” which Congress specifically mandated

HUD to fulfill. See 42 U.S.C. § 1441; 12 U.S.C. § 1701t.

54.    The FHA Mortgage Program enables borrowers with credit scores as low as 580 to obtain

an affordable loan: a 30-year, fully amortizing mortgage with an interest rate at market rate, fixed

for the life of the loan. This type of mortgage is considered a responsible lending product.

55.    Congress recognized that FHA homeowners—who typically have lower incomes, less

savings and are subject to more frequent bouts of unemployment—were more likely to experience

financial hardships that could cause them to fall behind on their mortgage payments than other

homeowners. As a result, the National Housing Act requires HUD to establish a program that

requires mortgage servicers to provide alternatives to foreclosure. See 12 U.S.C. § 1715u (“[up]on

default or imminent default . . . of any mortgage insured under this subchapter, mortgagees shall

engage in loss mitigation actions for the purpose of providing an alternative to foreclosure. . .”).

56.    To fulfill the requirement to avoid foreclosure, HUD has designed and implemented a pre-

foreclosure assistance system for FHA homeowners. Central to the pre-foreclosure assistance



                                                 19
system is early outreach by the mortgage servicer to FHA homeowners soon after they fall behind

on payments in order to minimize the number of FHA foreclosures.

57.    HUD has issued regulations, handbooks, and other guidance that encapsulate its pre-

foreclosure assistance system. Sections 600 to 604 of the Code of Federal Regulations and Chapter

III.A.2.h of the FHA Single Family Housing Policy Handbook 4000.1 (“the FHA Handbook”)

describe the precise pre-foreclosure steps that every FHA mortgage servicer, the HUD-approved

entity that accepts and processes the homeowner’s payments on behalf of the lender, must follow

before resorting to foreclosure. See 24 C.F.R. § 203.606.

58.    Recognizing the importance of these pre-foreclosure assistance benefits to the homeowner,

HUD has enshrined these benefits in its form FHA note and mortgage contract that all FHA

mortgage lenders must use. Paragraph 6(b) of the FHA form note and Paragraph 9(d) of the FHA

form mortgage require mortgage servicers to comply with these pre-foreclosure assistance benefits

before accelerating the mortgage debt and beginning foreclosure proceedings. For each of the

named the Plaintiffs, these provisions are a part of their loan.

59.    The pre-foreclosure assistance benefits of the FHA Mortgage Program are in stark contrast

to the private mortgage market. For mortgages not insured by FHA, contact with the delinquent

homeowner is minimal and must occur within 36 days of default. For non-FHA mortgages, there

is no requirement to make face-to-face contact with the homeowner, and there is no requirement

that pertinent information be communicated in the language designated by each borrower.

60.    Before and during the foreclosure process, HUD requires its mortgage servicers to consider

homeowners for various loss mitigation options, including a special forbearance, a repayment

plan, a standard modification, and a modification known as “FHA-HAMP,” which is HUD’s

version of the federal Home Affordable Modification Program (“HAMP”). These requirements



                                                  20
are found in the HUD Handbook. See e.g., FHA Single Family Housing Policy Handbook (“HUD

Handbook”), v. 4000.1 (Issued March 14, 2016), available at              http://www.allregs.com/

tpl/public/fha_freesite.aspx.

61.    Although HUD has long offered loss mitigation to its FHA homeowners, in 2009, with the

onset of the foreclosure crisis, it expanded its program, most notably by creating FHA-HAMP. In

2012, after a critical report by the Government Accountability Office regarding HUD’s

modification options, HUD overhauled its modification program to make it more effective. With

these changes, there was a significant increase in the number of homeowners able to save their

homes with an FHA-HAMP modification.

62.    Further, Paragraph 6(b) of the FHA form note and Paragraph 9(d) of the FHA form

mortgage contract also require that the mortgage servicer consider each FHA homeowner for loss

mitigation prior to the mortgage servicer initiating foreclosure.

63.    As HUD has recognized in discussing the importance of its FHA-insured mortgage,

homeownership is the pathway to a stable middle-class life. In fact, Congress has specifically

mandated that HUD achieve the goal of “. . . a decent home and a suitable living environment for

every American family. . .”. Congress further requires that HUD achieve this objective in a manner

that affirmatively furthers fair housing.

64.    To achieve these congressionally mandated goals, HUD, through its FHA mortgage

program, offers a panoply of benefits to ensure that these low- and moderate-income homeowners

are able to maintain homeownership and reap the benefits of owning property. Homeowners with

an FHA mortgage are entitled to benefits that do not exist in loans accessible on the private

mortgage market. In addition to providing FHA mortgages to homeowners with lower credit scores

and lower down payment requirements, HUD has designed its FHA mortgage program to also



                                                 21
provide early and ongoing intervention when struggling homeowners fall behind on payments, a

generous mortgage modification program, the ability to easily refinance into a lower interest rate

mortgage, and the right to sell the property along with the FHA mortgage to another FHA-eligible

homeowner (together “the FHA Mortgage Program”).

65.    While generous, these benefits come at a cost. Homeowners pay to be a part of HUD’s

FHA Mortgage Program, first through an upfront mortgage insurance premium financed at the

closing of the FHA mortgage and then every month, as a monthly mortgage insurance payment.

Though expensive, access to the FHA Mortgage Program benefits is a lifeline to long- term

homeownership and financial stability for many African-American homeowners in Maryland.

66.    As a result of the 2008 financial crisis, FHA homeowners began to fall behind on their

mortgages. Some of these homes were auctioned in foreclosure and, as a result, HUD was required

to pay out full insurance claims from the Insurance Fund. Approximately 303,492 homeowners

saved their homes through an FHA-HAMP modification. However, many of these FHA-HAMP

modifications could only be offered with a “partial claim” of the unpaid principal balance, further

depleting the Insurance Fund.

67.    Between 2007 and 2009, the Insurance Fund declined from $21 billion to just $4 billion.

By 2012, its capital reserves ratio reached negative 1.44%, far below its congressionally mandated

floor of 2%.

68.    Because of the drain the foreclosure crisis had on the Insurance Fund, in 2010, HUD

launched the Delinquent Note Sale Program (“Note Sale Program,” “Note Sale,” or “Note Sales”)

to sell off delinquent mortgages it perceived as un-savable and to help shore up the Insurance Fund.

69.    Between 2010 and the end of 2011, HUD referred to its Note Sale Program as the Single

Family Loan Sale (“SFLS”). SFLS was merely a pilot project to determine if the Note Sale



                                                22
Program could succeed. Between 2010 and the end of 2011, HUD sold off 1,377 delinquent

mortgages as part of the SFLS segment of its Note Sale Program.

70.    In 2012, HUD substantially expanded the Note Sale Program and called this expanded

version the Distressed Asset Stabilization Program (“DASP”).

71.    Unlike the SFLS Note Sales, the DASP-version of the Note Sale Program included two

types of sales, a national sale and a Neighborhood Stabilization Outcome (“NSO-DASP”) sale,

which required purchasers to achieve certain outcomes for a portion of the mortgages they

purchased.

72.    In July 2017, HUD's Office of the Inspector General issued a scathing report with HUD's

implementation of the DASP Program and identifying multiple errors which have infected the

rights of borrowers like Mr. & Mrs. Riffe, Dr. Sharma, Ms. Brown , and Ms. Geiselman (see HUD

OIG          Audit        Report           Number      2017-KC-0006          available        at

https://www.hudoig.gov/sites/default/files/documents/2017-KC-0006.pdf).       Some of these

significant and material errors include:

             a. HUD did not conduct rulemaking or develop formal procedures required under the

                Administrative Procedures Act related to its DASP Program.

             b. HUD Officials did not have a plan to transition its Single-Family Note Sales

                Program from a demonstration program to an official agency program.

             c. As a result of HUD’s not conducting rulemaking, public officials, citizens, and

                industry participants were not given the opportunity to provide comments for a

                more than $18 billion program. Additionally, with no formal procedures or

                guidebooks, HUD lacked a consistent standard for administering its program. When




                                                23
               HUD expanded DASP to a nationwide level, it did so without a formal plan to

               transition from a demonstration to an official program.

73.    As a result of HUDs failure to comply with the Administrative Procedures Act in its

creation of the DASP program before stripping the FHA rights from the Named Plaintiffs’ loans

without their consent or even any notice, BCAT 2014-4TT and RMAC TRUST 2016-CTT have

acquired greater, purported interests in the loans of the Named Plaintiffs and putative class

members then HUD had the right to give to anyone—including BCAT 2014-4TT’s and RMAC

TRUST 2016-CTT’s predecessors in interest. BCAT 2014-4TT and RMAC TRUST 2016-CTT

may not claim any greater rights than their predecessors had in the loans.

74.    This case involves a new industry which has entered the field of consumer debt collection

since the financial crisis which began. Specifically, this industry of Wall Street related hedge

funds have acquired hundreds and thousands of defaulted, consumer loans, which are non-

performing and otherwise in default, for pennies on the dollar of what is claimed due and owing

from consumers. Multiple public interest and media organizations have reported irregularities

related to this industry including the following:

           a. RMC's Part 2A of its Form ADV (dated March 29, 2017) filed with the Securities

               and Exchange Commission explains, "RMC typically identifies Real Estate

               Related Assets available for sale from select relationships with banks, broker-

               dealers, governmental and quasi-governmental agencies and other financial

               institutions, including Clients, as well as in certain circumstances referral agents,

               and analyzes and values such Real Estate Related Assets using various

               quantitative econometric variables and qualitative data internally generated and

               obtained from third parties.... As of December 31, 2016, RMC managed



                                                    24
     approximately $2,548,465,274 (fair market value) of Real Estate Related Assets

     for its Clients on a non-discretionary basis." Available at

     https://www.adviserinfo.sec.gov/IAPD/Content/Common/crd_iapd_Brochure.asp

     x?BRCHR_VRSN_ID=436789.

b.   RMC's Part 2A of its Form ADV (dated March 29, 2017) filed with the Securities

     and Exchange Commission filed with the Securities and Exchange Commission

     admits that "The ability of a servicer to enforce ownership rights in Real Estate

     Related Assets may be limited, delayed or prevented by a number of different

     circumstances. These include missing or defective documents evidencing the debt

     and mortgage or ownership thereof, litigation challenging the validity or legality of

     the initial loan transaction and litigation challenging the foreclosure or eviction

     process and borrower bankruptcy." Id.

c. The New York Times has reported, "Private equity and hedge fund firms have

     bought more than 100,000 troubled mortgages at a discount from banks and

     federal housing agencies, emerging as aggressive liquidators for the remains of

     the mortgage crisis that erupted nearly a decade ago. As the housing market

     nationwide recovers, this is a dark corner from which banks, stung by hefty

     penalties for bungling mortgage modifications and foreclosures, have retreated.

     Federal housing officials, for the most part, have welcomed the new financial

     players as being more nimble and creative than banks with terms for delinquent

     borrowers. But the firms are now drawing fire. Housing advocates and lawyers

     for borrowers contend that the private equity firms and hedge funds are too quick

     to push homes into foreclosure and are even less helpful than the banks had been



                                      25
   in negotiating loan modifications with borrowers. Federal and state lawmakers are

   taking up the issue, questioning why federal agencies are selling loans at a

   discount of as much as 30 percent to such firms." As Banks Retreat, Private

   Equity Rushes to Buy Troubled Home Mortgages (2/27/2018)(available at

   http://www.nytimes.com/2015/09/29/business/dealbook/as-banks-retreat-private-

   equity-rushes-to-buy-troubled-home-mortgages.html)(last visited October 2,

   2016).

d. The National Consumer Law Center reports "In New York, DASP has also impeded

   mediations that could have improved the performance of FHA loans. For example,

   Brooklyn homeowner Paulette Morrison was participating in the New York

   foreclosure conference program during 2014. She repeatedly submitted documents

   to Bank of America for years without getting a decision on her eligibility for an

   FHA modification. Without notice to her, Bank of America sold her mortgage loan

   through DASP. Rushmore, as a FIN. INST. § 11-501(n)(2) servicer for the DASP

   buyer, then appeared for settlement conferences and would not consider a loan

   modification unless Ms. Morrison first made an up-front payment equal to 25% of

   the overdue payments and fees. This outlandishly high payment was well beyond

   anything she could afford. Had her loan remained FHA insured, Ms. Morrison

   would never have been faced such an unreasonable barrier to a modification.

   Servicers of FHA loans may not demand upfront payments to begin a

   modification."   OPPORTUNITY DENIED How HUD’s Note Sale Program

   Deprives Homeowners of the Basic Benefits of Their Government-Insured Loans,

   National Consumer Law Center (May 2016) at Page 17 (available online at



                                    26
               https://www.nclc.org/images/pdf/pr-reports/opportunity-denied-report.pdf)(last

               visited 2/27/2018).

            e. The Center for Popular Democracy reports that "Nearly eight years after the start

               of the global financial crisis, hedge funds and private equity firms have found yet

               another way to make big profits: distressed housing assets. Often, the very same

               corporate actors that precipitated the housing crash in the first place are buying and

               selling off delinquent mortgages and vacant houses that are a product of the crash.

               Together, these Wall Street entities have raised over $20 billion to buy the notes

               for as many as 200,000 homes in the United States. The newly consolidated single-

               family rental market is a lucrative business. A 2014 study estimated that the four

               largest holders of these assets have seen as much as a 23 percent rate of return on

               the properties they purchased in the last three years." (footnote omitted). Do Hedge

               Funds Make Good Neighbors? How Fannie Mae, Freddie Mac & HUD are Selling

               Off Our Neighborhoods to Wall Street, Center for Popular Democracy (June

               2015)(available       at   https://populardemocracy.org/sites/default/files/Housing-

               report_web-final.pdf)(last visited 2/27/2017).

       B.      FACTS ABOUT NAMED PLAINTIFFS

            i. VIRGINIA BROWN

75.     Brown purchased the Property on or about June 26, 2001 for her and her family. To

acquire the Property she utilized a consumer, mortgage loan funded by U.S. Mortgage Finance

Corporation and thereafter lived for a time in the Property with her family. Brown’s loan was at

the time insured by the FHA loan program in the United States Department of Housing and Urban

Development (“HUD”) along with no less than 100 other loans arranged by U.S. Mortgage

Financial Corporation in 2001.

                                                 27
76.      Like many others, Brown sustained in the recent recession an unexpected reduction of

income and fell behind on her mortgage loan subject to these proceedings. However, she applied

for appropriate loss mitigation from Bank of America and started making payments to it again in

good faith even during that process, payments that Bank of America accepted and retained. BANA

acknowledged and accepted payments though it alleged Brown was in default from June 2013

through July 2014. Rushmore and BCAT 2014-4TT have represented to the state court, based

upon their own records, that they believe, notwithstanding that Brown made some payments

described herein, that "[t]he default for which the instant foreclosure action has been initiated

occurred on June 1, 2010." See Plaintiffs' Affidavit of Default Pursuant to Md. Ann. Code, Real

Prop., § 7-105.1. See also Plaintiffs' Affidavit of Notice of Intent to Foreclose ["NOITF"] Pursuant

to Md. Ann. Code Real Prop., § 7-105.1 (testifying that the NOITF presented by the Court by the

appointed substitute trustees from The Law Offices of Jeffrey Nadel to initiate this action "[was]

accurate" at the time it was sent to Ms. Brown on "February 11, 2015"and the NOITF indicated

the date of default to be "June 1, 2010").

77.    Sometime between November 10, 2014 and December 8, 2014, Bank of America, N.A.

sold, transferred, and otherwise conveyed all interest in Brown’s loan to HUD as part of HUD’s

Distress Asset Stabilization Program (“DASP”). As part of this transfer HUD paid a claim to Bank

of America, NA on its false representation and warranty that the loan was not under consideration

or otherwise eligible for FHA for loss mitigation. These representations and warranties by Bank

of America were knowingly untrue because Bank of America had been in constant communication

with Ms. Brown and her authorized representatives and she had applied for appropriate loss

mitigation but Bank of America had not responded to her requests and all reasonable loss




                                                28
mitigation options under the FHA program had not been exhausted. Further, Bank of America was

also receiving and retaining regular payments from Brown in the months prior to the transfer.

78.    Certain of the FIN. INST. § 11-501(n)(2) mortgage servicing rights of Brown’s mortgage

loan also transferred to Rushmore from Bank of America on December 1, 2014.

79.    Thereafter, HUD sold the Brown loan, along with hundreds of similar federally regulated

mortgage loans as defined by 12 C.F. R. § 1024.2, for a steep discount at a DASP sale to a captive

affiliate of Angelo, Gordon & Co. ("Angelo, Gordon")—a Wall Street Hedge Fund which

specializes in the acquisition of distressed and defaulted debts including DASP loans. As part of

Angelo, Gordon’s strategy and business practice, a pool of distressed, defaulted consumer debts

was then transferred from Angelo, Gordon's affiliate, GCAT Depositor 2014-4, LLC ("GCAT"),

to BCAT 2014-4TT. Brown’s loan and members of the FDCPA Class and Subclass members

were sold for pennies on the dollar of the alleged values owed and it was never disclosed by HUD

to Brown that her rights under the FHA program would be taken away from her as described supra

in the HUD Inspector General Report. In further support of these allegations Brown identifies the

following:

       a. Through its investment portfolio and affiliates, Angelo, Gordon controls the day to day

             management of BCAT 2014-4TT. BCAT 2014-4TT's named trustee action, WSFS,

             has no day-to-day management of any of the activities subject to this action. Upon

             information and belief this conclusion will be further supported by BCAT 2014-4TT's

             governing instrument (which is not publicly available but will be discoverable).

       b. According to published reports Angelo, Gordon, through GCAT, has acquired 7,478

             loans from HUD's Distress Asset Stabilization Program ("DASP") as of June 2015. See

             Do Hedge Funds Make Good Neighbors? How Fannie Mae, Freddie Mac & HUD are



                                                 29
           Selling Off our Neighborhoods to Wall Street, The Center for Popular Democracy

           (June 2015) (available at http://populardemocracy.org/sites/default/files/Housing-

           report_web-final.pdf). These loans were acquired for pennies on the dollar of the sums

           claimed due and owing by HUD.

       c. According to published reports Angelo, Gordon, through another affiliated GCAT

           entity, has acquired 5,398 defaulted loans from Freddie Mac as of June 2015. See Do

           Hedge Funds Make Good Neighbors? (June 2015). These loans were also acquired

           for pennies on the dollar of the sums claimed due and owing by Freddie Mac.

80.    BCAT 2014-4TT retained Rushmore to act as one of its authorized. FIN. INST. § 11-

501(n)(2) mortgage servicer for Brown’s loan. BCAT 2014-4TT also acted as an additional

mortgage lender/servicer of Ms. Brown’s loan on behalf of its investors. FIN. INST. § 11-501(n)(1).

BCAT 2014-4TT also stands in the shoes of its predecessor(s) in interest from whom it claims an

assigned interest.

81.    On behalf of BCAT 2014-4TT, Rushmore has communicated with Brown for the purpose

of attempting to collect upon Brown’s consumer, mortgage loan subject to these proceedings.

These communications including mailing monthly statements demanding sums which BCAT

2014-4TT is not legally entitled to collect as an unlicensed mortgage lender. These monthly

mortgage statements sent by Rushmore to Brown (on various dates including June 1, 2015, July 1,

2015, August 1, 2015, September 1, 2015, October 1, 2015, November 1, 2015, December 1, 2015,

and January 1, 2016) and commenced her prior claims in the Circuit Court for Baltimore County,

provided Ms. Brown the address to which she could send it Qualified Written Requests, Requests

for Information, and Notices of Error.




                                                30
82.    BCAT 2014-4TT and Rushmore through their appointed agents from the Law Offices of

Jeffrey Nadel, have knowingly and voluntarily maintained a foreclosure action against Ms. Brown

without the without the legal right to do so since BCAT 2014-4TT is not licensed as either a

mortgage lender as required under Maryland law.

83.    At the time BCAT 2014-4TT acquired the Brown loan on November 10, 2014 on behalf

of its investors, both BCAT 2014-4TT and Rushmore believed Brown’s consumer debt to be in

default. This belief was based upon Bank of America’s and HUD's records related to the loan that

were acquired by BCAT 2014-4TT and Rushmore at the time the loan was acquired which

included the loan status and payment history.

84.    At the time Rushmore became the FIN. INST. § 11-501(n)(2) servicer for the Brown loan

through the present, it has known that BCAT 2014-4TT is not licensed as a Maryland mortgage

lender. Despite this knowledge, Rushmore has continued to claim that it may lend its license to

another even though the law does not permit it to do so.

85.    Despite its knowledge described supra, Rushmore falsely reported to various credit

reporting agencies, in January 2015 and thereafter (including after November 10, 2014) that Brown

owed it money on the loan and was past due on the loan (as described herein, however, neither

Rushmore nor BCAT 2014-4TT may legally collect or attempt to collect directly or indirectly from

Brown). Further compounding its false reporting, Rushmore has reported the loan as in foreclosure

status which was false and misleading since BCAT 2014-4TT has no legal right to pursue any

judicial action in a Maryland court as an mortgage lender and by so acting it is committing crimes.

86.    Despite its knowledge described herein, sometime on or shortly before February 11, 2015,

Rushmore, acting on behalf of BCAT 2014-4TT, retained the foreclosure law firm of the Law

Offices of Jeffrey Nadel for the purpose collecting the mortgage debt from Brown.



                                                31
87.    On June 4, 2015 Brown sent, by certified, prepaid U.S. Mail, to Rushmore a Request for

Mortgage Assistance (“RMA”) with all the documents Rushmore commonly requested for a

complete loss mitigation application—included in this submission was (i) Leroy Culp's 2013-2015

Award Letter from the Social Security Administration (“SSA") and bank statements showing his

SSA deposits and (ii) Brown's 2013-2014 SSA Award letters and bank statements showing

Brown's SSA deposits. Rushmore received the entire application on June 9, 2015.

88.    In response to Brown’s June 4, 2015 Request for Mortgage Assistance, Rushmore sent

Brown a letter dated June 12, 2015 asking for additional information from Brown by June 27,

2015. Rushmore intended for Brown to rely upon this letter and all the representations made

therein made the following specific requests:




89.    In reliance to Rushmore’s letter dated June 12, 2015, Brown sent on June 26, 2015 to

Rushmore, by fax transmission, all the relevant documents requested by Rushmore’s letter dated

June 12, 2015—included in this submission was Leroy Culp's 2015 Award Letter from the Social

Security Administration and bank statements showing his SSA deposits as well as non-borrower,

contributor Cornell Brown's 2015 SSA award letter. Rushmore received the entire transmission.

However, Rushmore never sent to Brown any written acknowledgement of this supplemental

submission it had requested which it was required to do under federal law.

                                                32
90.    On July 7, 2015, Rushmore sent Brown a letter which was backdated to July 2, 2015 and

falsely claimed it “did not receive all the required information.” Brown received this letter on July

10, 2015. Rushmore intended for Brown to rely upon this letter and all the representations made

therein.

91.    On July 10, 2015 in reliance to Rushmore’s backdated July 7, 2015 letter, Brown sent to

Rushmore at the address it designated for such inquiries, a Qualified Written Request

(“QWR”)(also known as Notice of Error and a Request for Information).                In this written

communication Brown informed Rushmore:

           a. That she believed Rushmore had made an error in serving her loan as demonstrated

               by its backdated, false letter of July 2, 2015. Included in this correspondence,

               Brown included copies of her initial June 4, 2015 RMA (described supra) and the

               June 26, 2015 supplement (described supra), and the fax transmission page which

               demonstrated that Rushmore received the requested document it falsely claimed it

               did not receive.

           b. That it had failed to properly acknowledge her application within five days receipt

               as required under RESPA.

           c. That it had improperly not permitted her any right of appeal of its bogus decision

               based upon false and misleading statements.

           d. She requested if Rushmore has a normal pattern and practice, as part of its loan

               servicing, to backdate correspondence to borrowers like her.

           e. She further requested that Rushmore stop all negative credit reporting on her loan

               for a period of 60 days after it received the QWR.

92.    Rushmore received Brown’s July 10, 2015 QWR on July 15, 2015.



                                                 33
93.    On July 30, 2015, Brown received, by two-day Fed-Ex delivery from Rushmore, a letter

(backdated to July 16, 2015 but not actually sent until July 28, 2015) signed by J.L. DuVall

(Rushmore’s Compliance representative) acknowledging receipt of Brown’s July 10, 2015 QWR.

In this letter Rushmore promised Brown that it would respond to her July 10, 2015 QWR within

“30 business days.” Rushmore intended for Brown to rely upon this letter and all the

representations made therein.

94.    Despite Rushmore’s promise made in its backdated July 28, 2015 letter described in the

previous paragraph, Rushmore never provided Brown a response to the QWR; now, more than 800

days since Ms. Brown initiated her prior claims in the state court, Rushmore has still knowingly

failed to respond to this QWR despite its legal and duty to do so.

95.    Without even acknowledging Brown’s complete application and supplement described

supra, Rushmore sent Brown a standard, form letter dated August 19, 2015 which solicited Brown

to submit another RMA to it. Rushmore had sent the same or similar letter to Brown in the past.

In this correspondence, Rushmore represented to Brown the following:




96.     Since Rushmore had not responded to her July 10, 2015 QWR and prior complete loss

mitigation application despite its promise to do so—which Brown relied upon—Brown sent to

Rushmore a second QWR at the address it designated for such inquiries on September 9, 2015.


                                                34
Rushmore received this QWR on September 15, 2015. Brown included a complete copy of her

July 10, 2015 QWR (described supra) in this second QWR. In this written communication Brown

informed Rushmore:

           a. That it had not timely acknowledged her July 10, 2015 QWR (and she included

               another complete copy that QWR with this QWR as well).

           b. That it had not provided her with a response to July 10, 2015 QWR.

           c. She requested Rushmore to conduct a reasonable investigation and response to her

               July 10, 2015 QWR.

           d. She requested a statement of reasons from Rushmore if it believed it had not

               committed an error.

97.    Rushmore never acknowledged or ever responded to Brown’s September 9, 2015 QWR;

now, more than 800 days later, Rushmore has still knowingly failed to respond to this QWR despite

its had a mandatory duty to do so.

98.    Rushmore sent Brown a form letter, it uses on a regular basis, dated September 14, 2015

in which it knowingly made a false representation to her that it had not received “the requested

documentation from you” related to Brown’s application for loss mitigation. The letter was unfair

and deceptive because Brown had sent all documents that Rushmore had ever required and

requested that were relevant to her situation. Further, Rushmore’s letter was unfair and deceptive

because it did not even identify what purported documents/information it sought it did not receive.

Rushmore intended for Brown to rely upon this false letter.

99.    Even though Brown had sent Rushmore a completed RMA and application for loss

mitigation and two prior QWRs with complete copies of the same application and papers, including

the Brown’s September 9, 2015 QWR, Rushmore proceeded on September 29, 2015 to appoint,



                                                35
on behalf of BCAT 2014-4TT, Jeffrey Nadel, Scott Nadel, Daniel Menchel, and John-Paul

Douglasto proceed with foreclosure against Brown and Property.

100.   On October 22, 2015, Rushmore solicited Brown to apply again for loss mitigation.

Rushmore intended for Brown to rely upon its invitation.

101.   Still trying in good faith and in reliance to Rushmore’s promises and invitations, Brown

submitted a second, complete RMA to Rushmore by fax transmission on October 23, 2015.

Rushmore received the request—included in this submission was (i) Leroy Culp's 2015 Award

Letter from the Social Security Administration ('SSA") and bank statements showing his SSA

deposits and (ii) Brown's 2015 SSA Award letter and bank statements showing Brown's SSA

deposits.

102.    In an undated letter (which also did not include a 1st page, or Brown’s loan number

identification) sent by Rushmore to Brown with the intent that she rely upon it sometime before

October 30, 2015, Rushmore requested that Brown send it additional documents.

103.   In reliance to Rushmore’s undated request sent sometime before October 30, 2015, Brown

sent to Rushmore by fax transmission all of the additional documents it requested that were

available and relevant to her application and circumstances on November 9, 2015—included in

this submission was Leroy Culp's bank statements showing his SSA deposits. She also made an

inquiry in her response to which Rushmore has not responded; now, nearly three years days since

the foreclosure action in the state court commenced, Rushmore has still knowingly failed to

respond to this application to which it had a mandatory duty to do so.

104.   Even though it knew Brown had submitted a complete RMA to it and resubmitted the same

RMA in two different QWRs to which she received no response and had also recently submitted

a second complete RMA to which it had requested additional information, Rushmore’s appointed



                                                36
agents/substitute trustees commenced a foreclosure action in the Circuit Court for Baltimore

County on November 6, 2015, on behalf of Rushmore and BCAT 2014-4TT. Rushmore and

BCAT 2014-4TT specifically authorized this filing even though (i) Rushmore had never responded

to Brown’s RMAs which were otherwise still pending; and (ii) BCAT 2014-4TT is not permitted

to collect indirectly in the State of Maryland as an unlicensed mortgage lender and Rushmore is

not permitted loan its license to another, including BCAT 2014-4TT, who is otherwise required to

be licensed. Rushmore and BCAT 2014-4TT have continue to maintain the foreclosure action

without the right to do so for nearly three years, while knowing (i) BCAT 2014-4TT had no legal

right to do so indirectly through any other person and (ii) Rushmore had no right to do so since

Ms. Brown’s completed loss mitigation application has never been reviewed by it as required under

federal law.

105.   In support of its foreclosure action to collect from Brown on behalf of BCAT 2014-4TT,

Rushmore’s authorized representative(s) executed an (i) Affidavit of Default Pursuant to MD. ANN.

CODE REAL PROP., § 7-105.1; (ii) Affidavit of Debt; (iii) Affidavit in Compliance with § 521 of

the Service Members Civil Relief Act 50 U.S.C. APP. § 501 et seq.; (iv) Affidavit Certifying

Ownership of Debt Instrument Pursuant to MD. ANN. CODE, REAL PROP., § 7-105.1(e)(2)(iii); and

(v) Preliminary Loss Mitigation Affidavit.

106.   Rushmore omitted from these affidavits and papers (described in the preceding paragraph)

any disclosure to Brown or the state court that BCAT 2014-4TT was not licensed by the State of

Maryland whatsoever. Further, in each of these affidavits and papers, Rushmore sought to aid

BCAT 2014-4TT to collect from Brown indirectly even though it knew (i) the subject debt was a

consumer debt, (ii) that BCAT 2014-4TT acquired the debt while it was in default, and (iii) BCAT




                                               37
2014-4TT was unlicensed as a mortgage lender and had no right to collect in the State of Maryland

without a required license and was not otherwise exempt from being licensed.

107.   Further demonstrating BCAT 2014-4TT’s and Rushmore’s pattern of illegal conduct is

their imposition onto Ms. Brown’s mortgage account of certain property inspection fees which are

expressly barred as a matter of Maryland law (see e.g. Taylor v. Friedman, 344 Md. 572, 583

(1997) and COM. LAW § 12-121) and the knowing and willful assessment of inspection fees onto

a mortgage account is a crime (COM. LAW § 12-122). Specifically, in Affidavit of Debt filed in

the state court Rushmore on BCAT 2014-4TT’s behalf and with BCAT 2014-4TT’s consent swore

under penalties to the state court that Ms. Brown owes BCAT 2014-4TT the sum of $255.00 in

property preservation fees when it has no legal right to make that claim. Taylor, 344 Md. at 583

and COM. LAW § 12-121.

108.   The Law Offices of Jeffrey Nadel sent Brown a letter dated November 5, 2015 on behalf

and with the authority of Rushmore and BCAT 2014-4TT which stated that “[a] foreclosure sale

of the property may occur at any time after 45 days from the date of this notice.” This is an untrue

statement since no foreclosure sale of the property could legally occur until Brown’s loss

mitigation application is acted upon and, if denied, not until her period of appeal of Rushmore’s

negative decision is made. Now, almost three years later Rushmore still has not acted on Ms.

Brown’s complete, loss mitigation application.

109.   In reliance to Rushmore's and BCAT 2014-4TT's representations to her, Ms. Brown also

made payments to Rushmore acting on behalf of BCAT 2014-4TT. Rushmore disclosed to Brown

less than three years before the commencement of this action that had applied these payments to

interest and fees claimed due from Ms. Brown that it is not entitled to retain because of its




                                                 38
unlicensed activities. Unlicensed professionals are not permitted to profit off their illegal activities

under Maryland law.

110.      In support of is foreclosure action, Rushmore’s Senior Vice President Kevin Elliott also

provided the state court a knowingly false Preliminary Loss Mitigation Affidavit. This testimony

falsely stated “under penalties of perjury and upon personal knowledge” the following:




111.      The proceeding statement was knowingly false because in fact Brown had previously

submitted her 2015 Award Letter to Rushmore. Specifically, Brown’s 2015 award letter was

included in (i) Brown’s RMA and loss mitigation application received by Rushmore on June 9,

2015, (ii) Brown’s July 10, 2015 QWR received by Rushmore on July 15, 2015, and (iii) Brown’s

September 9, 2015 QWR received by Rushmore on September 15, 2015.

112.      Even though Ms. Brown notified Rushmore and BCAT 2014-4TT through her original

counter complaint in the Circuit Court foreclosure action that Mr. Elliott’s affidavit described

supra was false nearly three years days ago, neither Rushmore nor BCAT 2014-4TT and have

taken any steps to correct the false testimony and they have instead elected to maintain the

foreclosure action based upon sworn testimony they know is false.

113.      Brown has sustained continuing damages and losses as follows as a direct and proximate

result of the illegal, unfair, and deceptive practices of Rushmore and BCAT 2014-4TT described

herein:


                                                  39
       a.      Economic damages incurred by Brown in the form of costs of time incurred

to communicate with Rushmore—efforts which Rushmore has simply ignored despite its

duties to the contrary, improper late fees, and foreclosure costs and interest added to

Brown’s account which BCAT 2014-4TT is not legally entitled to collect (as an unlicensed

mortgage lender). The improper foreclosure and other costs added to Brown's loan by

Rushmore arise from both (i) unlicensed status of BCAT 2014-4TT and (ii) Rushmore's

improper commencement of this action while Brown's completed applications for loss

mitigation were pending and before her right to appeal any denial of those loss mitigation

applications had expired.

       b.      Economic damages incurred by Brown in the form of costs to transmit

information to Rushmore, acting on behalf of BCAT 2014-4TT, related to her QWRs and

loss mitigation applications which Rushmore has largely disregarded as described herein.

These sums equal a sum of approximately $50.00.

       c.      Non-Economic damages related to emotional damages sustained by Brown

related to Rushmore’s (FIN. INST. § 11-501(n)(2)) and BCAT 2014-4TT’s (FIN. INST. § 11-

501(n)(1)) botched servicing and collection of her loan manifested by fear, anxiety, anger,

embarrassment, stress, worry, and sleeping issues. More specifically, Brown's physical

manifestations described herein arise from the illegal activities of the Rushmore and BCAT

2014-4TT alleged herein who have disregarded their duties and responsibilities to Brown

under federal and state law and now proceeded against her and her Property without the

right to do so. She fears the appointed agents including Jeffrey Nadel, at the request of

Rushmore and BCAT 2014-4TT, will wrongfully take her home and continue to ignore her

valid QWRs and valid requests for loss mitigation. The worry, embarrassment, and anxiety



                                        40
       also exasperates and negatively impacts Brown's sleeping and angers her that Rushmore

       and BCAT 2014-4TT would act against her and others in violation of the laws governing

       their activities. She does not wish for anyone else to have to suffer from the illegal

       activities of Rushmore and BCAT 2014-4TT as well. Ms. Brown's friends and family,

       including her son Cornell Brown who lives with her, are available to testify on her behalf

       and provide the Court and Jury with objective facts in support of Ms. Brown's non-

       economic damages and losses claimed herein.

114.   Ms. Brown is also entitled to statutory damages under the FDCPA and RESPA.

115.   Ms. Brown’s damages and losses asserted herein accrued within three years of the

commencement of her original pleading in the Circuit Court and continued thereafter during the

last three years before the commencement of this action. Had Rushmore and BCAT 2014-4TT

taken any action to respond to Ms. Brown’s requests and reviewed her facially complete loss

mitigation applications and otherwise even dismissed the illegal, unfair and deceptive foreclosure

action, Rushmore and BCAT 2014-4TT could have mitigated certain of the damages. Instead

Rushmore and BCAT 2014-4TT elected to maintain the threat of foreclosure without the right to

do so, to demand sums they are not entitled to collect, and simply ignored Ms. Brown’s loss

mitigation applications which have been pending for nearly three years.

116.   Ms. Brown is also entitled to restitution damages and losses from BCAT 2014-4TT since

it is not permitted to profit off its illegal activities in Maryland. To suggest otherwise would permit

BCAT 2014-4TT to retain profits from its illegal activity.

               ii.     OM SHARMA

117.    On June 29 2007, Dr. Sharma acquired his home and property commonly known as 5807

Marietta Station Drive in Glenn Dale, Maryland 20769 (“Sharma Property’).



                                                  41
118.   Thereafter, he was able to refinance the original loan he had obtained into an FHA insured

mortgage (“Sharma Loan”) on or about January 5, 2010. At that time Dr. Sharma resided in the

Sharma Property with his family and the Sharma Loan was utilized for personal, consumer

purposes.

119.   Due to the downturn of the economy and a reduction of household income, Dr. Sharma,

like thousands of other Maryland residents, fell behind on the Sharma Loan and it became in

default. At that time Bank of America, NA (“BANA”), as the successor by merger to BAC Home

Loans Servicing, LP, had acquired ownership of the loan.

120.   Even though Dr. Sharma had not exhausted his FHA loss mitigation options under the FHA

Program, BANA sold the Sharma Loan to HUD through its DASP Program and made a claim to

be paid by the HUD under the FHA insurance. As a result of BANA’s claims to HUD, the Sharma

Loan was assigned to HUD by BANA on or about January 29, 2015 together with “all beneficial

interest” under the related Deed of Trust. That assignment is recorded in the land records for

Prince George’s County (Book 37360, Page 440). At this time both BANA and HUD believed the

Sharma Loan to be in default.

121.   HUD pooled the Sharma Loan together with other DASP loans and sold them to an affiliate

of RMC who thereafter transferred the Sharma Loan to BCAT 2014-4TT on or about July 21, 2015

as evidenced by the land records for Prince George’s County (Book 37360, Page 443). As part of

the transfer, HUD improperly stripped the Sharma Loan of any FHA benefits without notice to Dr.

Sharma in violation of the Administrative Procedures Act as determined by HUD’s Inspector

General (and discussed supra). At this time both Rushmore and BCAT 2014-4TT believed the

Sharma Loan to be in default.




                                               42
122.   BCAT 2014-4TT, through its affiliates and predecessors, acquired the Sharma Loan for

pennies on the dollar of what Rushmore claimed was due and owing on the loan. Typically, such

transactions were sold for less than half of the sums claimed due and HUD discounted the sales to

BCAT 2014-4TT’s predecessors with the expectation that they would reduce borrower’s loan

balances—something BCAT 2014-4TT has not done.

123.   After its acquisition of the Sharma Loan, Rushmore threatened Dr. Sharma, on a monthly

and sometimes weekly basis, with foreclosure and other debt collection activities on behalf of

BCAT 2014-4TT even through Rushmore knew BCAT 2014-4TT was acting illegally in the State

of Maryland as an unlicensed mortgage lender. In each of these regular and monthly threats,

Rushmore concealed from Dr. Sharma that it had no right to collect from Dr. Sharma or even to

threaten to collect from him on behalf of BCAT 2014-4TT.

124.   On January 27, 2015 Rushmore represented to Dr. Sharma in written correspondence

asserting that Dr. Sharma owed the following sums on the Sharma Loan:




125.   On May 5, 2016, Rushmore, as the Sharma Loan’s FIN. INST. § 11-501(n)(2) servicer,

offered Dr. Sharma a trial modification on behalf of BCAT 2014-4TT which was conditioned on

its demand for a substantial down-payment of $50,000. In this offer, Rushmore still concealed

from Dr. Sharma that it knew BCAT 2014-4TT’s collection practices on behalf of its investors in



                                               43
Maryland were still illegal because it was unlicensed as a mortgage lender. In the proposed trial

plan Rushmore falsely represented the following:




126.   Rushmore’s representations that it was entitled to enforce the Sharma Loan on behalf of

BCAT 2014-4TT, collect interest, late fees, illegal property inspection fees, and costs in excess of

the principal portion on the Sharma Loan (which all constitute profits), and had the right to

commence foreclosure proceedings were all false since, as a matter of Maryland law, BCAT 2014-

4TT had none of these rights directly or indirectly and it certainly was not entitled to profit off its

illegal activities. At best it was only permitted to collect the principal portion of the Sharma

payments that were due on the Sharma Loan and no other sums (see ¶ 4 supra).




                                                  44
127.    In reliance on Rushmore’s demands described in the prior paragraph and without any

knowledge of BCAT 2014-4TT’s illegal activities, Dr. Sharma timely paid Rushmore the sum of

$50,000 in the form of two cashier’s checks in the sum of $25,000 each (check numbers

6708600632 and 9101349441) which it received for its benefit and the benefit of BCAT 2014-

4TT.

128.    Dr. Sharma successfully completed the proposed Trial Modification Agreement by paying

additional sums to Rushmore on behalf of BCAT 2014-4TT through November 2015. During this

entire time Rushmore continued to conceal from Dr. Sharma that BCAT 2014-4TT was (i) acting

illegally as an unlicensed mortgage lender and was not able to collect from him directly or

indirectly through Rushmore and (ii) certainly was not permitted to profit off its illegal activities.

129.    All of Dr. Sharma’s payments to Rushmore on behalf of BCAT 2014-4TT should have had

the payments applied to the principal portion of his loan actually due. Instead, Rushmore applied

the payments to the profits it claimed due for BCAT 2014-4TT but BCAT 2014-4TT is not

permitted to profit off its illegal activities.

130.    On December 4, 2015 and January 14, 2016, Rushmore sent Dr. Sharma with the proposed

final modification of the Sharma Loan but in presenting the papers Rushmore made several,

knowingly false representations that it intended for Dr. Sharma to rely upon including:

            a. Rushmore claimed that Dr. Sharma’s loss mitigation representative had discussions

                with Dr. Sharma about the terms and conditions of the final, proposed modification

                and had come agreement about those but in fact no such discussions and never came

                to such agreement.

            b. The Trial Modification Offer did not identify that the modification Rushmore

                intended to offer would convert the loan to an adjustable rate mortgage but in fact



                                                  45
               that is what the final proposed modification did after Rushmore and BCAT 2014-

               4TT had extracted large sums from Dr. Sharma.

131.   On March 26, 2016, Rushmore wrote to Dr. Sharma and represented the following:




132.   In the sums claimed due by Rushmore on behalf of BCAT 2014-4TT in the preceding

paragraph, a majority of the sums claimed due were for interest, fees, and costs which amount to

profits claimed by BCAT 2014-4TT on the loan but it is not entitled to collect as an unlicensed

mortgage lender (see ¶ 4 supra).

133.   In light of the inconsistent statements and misrepresentations identified by Dr. Sharma

about the Trial Payment Plan and the proposed Final Modification from Rushmore, he sustained

significant frustration, anxiety and other distress including cardiac irregularities, and increased

depression and problems managing his diabetes.



                                                46
134.    Dr. Sharma also sought the assistance of a non-profit housing counseling agency, (i.e. the

Kairos Development Corporation and Harold Davis) engaged by the State of Maryland to help

homeowners like Dr. Sharma, who also communicated with Rushmore about the proposed

modification and also found the terms and conditions of Rushmore’s take it or leave it options to

be unconscionable.

135.    Finally, fearing he had no other options in light of Rushmore’s escalating threats of

foreclosure and because Rushmore knowingly concealed from him the true facts that it had no

right to threaten him on behalf of BCAT 2014-4TT, Dr. Sharma agreed to the misleading

modification terms offered by Rushmore and returned the modification to it on or about April 28,

2016.

136.    The take it or leave and unconscionable mortgage modification terms, offered by Rushmore

on behalf of BCAT 2014-4TT to Dr. Sharma, were inconsistent with the loss mitigation offered

through the FHA program. As the downstream assignee of HUD, BCAT 2014-4TT had no right

to not honor the FHA loss mitigation programs available to borrowers like Dr. Sharma when

neither he, nor any other borrower were ever given notice that their rights would be terminated

through HUD’s DASP program and as the HUD IG found the DASP program failed to materially

comply with the Administrative Procedures Act.

137.    On June 13, 2016, Rushmore wrote to Dr. Sharma and informed him that the FIN. INST. §

11-501(n)(2) servicing the Sharma Loan would transfer from it to Shellpoint Mortgage Servicing

effective July 1, 2016. BCAT 2014-4TT remained the owner and the FIN. INST. § 11-501(n)(1)

servicer of his loan on behalf of its investors.

138.    All sums paid by Dr. Sharma to Rushmore on behalf BCAT 2014-4TT were not applied

by Rushmore correctly since BCAT 2014-4TT is not entitled to profit from its illegal activities in



                                                   47
the State of Maryland. The entirety of the payments should have been applied to principal portion

of Dr. Sharma’s loan balance and any taxes or insurance actually paid by BCAT 2014-4TT on Dr.

Sharma’s behalf. This misapplication of Dr. Sharma’s payments by Rushmore to categories of

alleged costs and interest amounts to illegal profits to BCAT 2014-4TT which it should be ordered

to disgorge—to suggest otherwise would be to permit an unlicensed professional to profit from its

illegal activities.

139.    Dr. Sharma’s misdirected payments are a liquidated sum that can be identified from

Rushmore’s electronic business records.

140.    On August 21, 2017 Rushmore wrote to Dr. Sharma and confirmed to him that BCAT

2014-4TT remained the owner of his loan. Rushmore’s correspondence continued to conceal from

Dr. Sharma that Rushmore knew BCAT 2014-4TT was acting as an unlicensed mortgage lender

without the right to do so.

141.    Dr. Sharma has sustained continuing damages and losses as follows as a direct and

proximate result of the illegal, unfair, and deceptive practices of Rushmore and BCAT 2014-4TT

described herein:

                 a.    Economic damages incurred by Dr. Sharma in the form of costs of time

        incurred to communicate with Rushmore which Rushmore has simply ignored despite its

        duties to the contrary, improper late fees, property preservations fees, and foreclosure costs

        and interest added to Dr. Sharma’s account which BCAT 2014-4TT is not legally entitled

        to collect (as an unlicensed mortgage lender). The other improper costs added to Dr.

        Sharma's loan by Rushmore arise from the unlicensed status of BCAT 2014-4TT and its

        illegal profits acquired in misapplication of his payments to BCAT 2014-4TT’s profits to

        interest, costs, and fees it is not entitled to collect as an unlicensed mortgage lender.



                                                  48
               b.      Non-Economic damages related to emotional damages sustained by Dr.

       Sharma related to Rushmore’s and BCAT 2014-4TT’s botched servicing and collection of

       his loan manifested by fear, anxiety, anger, stress, worry, increased depression, and

       increased complications to his cardiac system. More specifically, Dr. Sharma’s physical

       manifestations described herein arise from the illegal activities of the Rushmore and BCAT

       2014-4TT alleged herein who have disregarded their duties and responsibilities to Dr.

       Sharma under federal and state law.

142.   Dr. Sharma is also entitled to statutory damages under the FDCPA.

143.   Dr. Sharma’s damages and losses asserted herein accrued within three years of the

commencement of this action and were otherwise tolled by Ms. Brown’s prior action in the Circuit

Court for Baltimore County which was never acted upon by that Court and dismissed without

prejudice so that this action could proceed.

144.   Dr. Sharma is also entitled to restitution damages and losses from BCAT 2014-4TT since

it is not permitted to profit off its illegal activities in Maryland. To suggest otherwise would permit

BCAT 2014-4TT to retain profits from its illegal activity.

               iii.    VAUGHN & DIANE RIFFE

145.   On January 5, 2010 Mr. & Mrs. Riffe refinanced their prior mortgage loan on the Riffe

Property into a FHA insured mortgage (“Riffe Loan”). At that time Mr. & Mrs. Riffe resided in

the Riffe Property with their family and the Riffe Loan was utilized for personal, consumer

purposes.

146.   Due to the downturn of the economy and a reduction of household income, Mr. & Mrs.

Riffe, like thousands of other Maryland residents, fell behind on the Riffe Loan and it became in

default. At that time Bank of America, NA (“BANA”) as the successor by merger to BAC Home

Loans Servicing, LP had acquired ownership of the loan.
                                                  49
147.   Even though Mr. & Mrs. Riffe had not exhausted their FHA loss mitigation options under

the FHA Program, BANA sold the Riffe Loan to HUD through its DASP Program and made a

claim to be paid by the HUD under the FHA insurance. As a result of BANA’s claims to HUD,

the Riffe Loan was assigned to HUD by BANA on or about January 29, 2015 together with “all

beneficial interest” under the related Deed of Trust. That assignment is recorded in the land

records for Prince George’s County (Book 37360, Page 419). At this time both BANA and HUD

believed the Riffe Loan to be in default.

148.   HUD pooled the Riffe Loan together with other DASP loans and sold them to an affiliates

of RMC who thereafter transferred the Riffe Loan to BCAT 2014-4TT on or about July 20, 2015

and evidenced in the land records for Prince George’s County (Book 37360, Page 423). At this

time both Rushmore and BCAT 2014-4TT believed the Riffe Loan to be in default.

149.   BCAT 2014-4TT, through its affiliates, acquired the Riffe Loan for pennies on the dollar

of what Rushmore claimed was due and owing on the loan as the FIN. INST. § 11-501(n)(2) servicer

of the Riffe Loan. Typically, such transactions were sold for less than half of the sums claimed

due and HUD discounted the sales with the expectation that BCAT 2014-4TT’s predecessors

would reduce borrower’s loan balances.

150.   Thereafter its acquisition of the Riffe Loan on a monthly and sometimes weekly basis,

Rushmore threatened Mr. & Mrs. Riffe with foreclosure and other debt collection activities on

behalf of BCAT 2014-4TT even through Rushmore knew BCAT 2014-4TT was acting illegally in

the State of Maryland as an unlicensed mortgage lender. In each of these regular and monthly

threats, Rushmore concealed from Mr. & Mrs. Riffe that it did not have any right to collect from

them or even to threaten to collect from them on behalf of BCAT 2014-4TT.




                                              50
151.   Apparently, as part of its illegal and otherwise improper practices on behalf of BCAT 2014-

4TT, Rushmore engaged the BWW Law Group LLC to assist its collection practices and

commence a foreclosure against Mr. & Mrs. Riffe and the Riffe Property sometime around March

2015 which resulted in costs of over $1,000 to be assessed against Mr. & Mrs. Riffe’s mortgage

account within three years of the commencement of this action. These were unjustified costs since

no foreclosure action ever occurred and upon information and belief no work was actually

performed by the BWW Law Group since what it does as a normal practice of its collections

business is to record Deeds of Appointment and commence foreclosure proceedings—neither of

which ever occurred.

152.   In addition to the improper assessment of foreclosure costs not actually incurred by

Rushmore on behalf of BCAT 2014-4TT, Rushmore also improperly assessed other costs to Mr.

& Mrs. Riffe’s mortgage account which was improper under Maryland law. These included the

assessment of property inspection fees on multiple dates (i.e, 6/23/2016, 6/14/2016, 2/24/2016, 1,

25, 2016, 12/30/2015, 11/25/2015, 10/27/2015, 10/23/2015, 9/25/2015, 8/25/2015, 7/23/2015,

6/23/2015, 5/28/2015, 5/21/2015, 4/29/2015, and 4/1/2015) which are expressly prohibited under

Maryland law and Rushmore’s licensing agency has instructed it that is may not assess. COM.

LAW § 12-121(b). See also Taylor, 344 Md. 572, 584 (1997)(“For the foregoing reasons we

conclude that the legislative history does not so clearly demonstrate a purpose to limit the

prohibition of § 12–121 to closing costs as to override the plain language of the statute”). See also

Office of the Commissioner of Financial Regulation Advisory Notice (January 7, 2014)(available

at https://www.dllr.state.md.us/finance/advisories/advisory-nonjudicialevictions.pdf).




                                                 51
153.      Rushmore did not disclose to Mr. & Mrs. Riffe that it was assessing the illegal property,

inspection fees against their account. They only learned about the assessments from their current

FIN. INST. § 11-501(n)(2) mortgage servicer in January 2018.

154.      Rushmore, also on behalf of BCAT 2014-4TT as the FIN. INST. § 11-501(n)(2) mortgage

servicer of the Riffe Loan, charged the mortgage account of Mr. and Mrs. Riffe with monthly late

fees (from April 2015 through at least January 2016) even through the Riffe Loan had been

accelerated by BCAT 2014-4TT’s predecessor which prohibited Rushmore from churning late fees

month after month since the whole loan had been called due.

155.      On or about October 10, 2015, Rushmore offered Mr. & Mrs. Riffe a trial modification on

behalf of BCAT 2014-4TT which was conditioned on its demand for a substantial down-payment

of $4,040. In this offer, Rushmore still concealed from Mr. & Mrs. Riffe that it knew BCAT 2014-

4TT’s collection practices in Maryland were still illegal because it was unlicensed as a mortgage

lender.

156.      Rushmore’s representations that it was entitled to enforce the Riffe Loan on behalf of

BCAT 2014-4TT, collect interest, late fees, and costs in excess of the principal portion on the Riffe

Loan (which all constitute profits), and had the right to commence foreclosure proceedings were

all false since as a matter of Maryland law, BCAT 2014-4TT had none of these rights directly or

indirectly and it certainly was not entitled to profit off its illegal activities. At best he was only

permitted to collect the principal portion of the Riffe payments that were due on the Riffe Loan

and no other sums (see ¶ 4 supra).

157.      In reliance to Rushmore’s demands described in the prior paragraph and without any

knowledge of BCAT 2014-4TT’s illegal activities, Mr. & Mrs. Riffe timely paid Rushmore the




                                                 52
sum of $4,040 which it received for its benefit and the benefit of BCAT 2014-4TT acting on behalf

of its investors on or about October 23, 2015.

158.      Mr. & Mrs. Riffe successfully completed the proposed Trial Modification Agreement by

paying additional sums to Rushmore on behalf of BCAT 2014-4TT through April 2016. During

this entire time Rushmore continued to conceal from Mr. & Mrs. Riffe that BCAT 2014-4TT was

(i) acting illegally as an unlicensed mortgage lender and was not able to collect from them directly

or indirectly through Rushmore and (ii) certainly was not permitted to profit off its illegal activities.

159.      All of Mr. & Mrs. Riffe’s payments to Rushmore on behalf of BCAT 2014-4TT should

have had the payments applied to the principal portion of their loan actually due (see ¶ 4 supra).

Instead, Rushmore applied the payments to the profits it claimed due for BCAT 2014-4TT but

BCAT 2014-4TT is not permitted to profit off its illegal activities as an unlicensed mortgage

lender.

160.      On May 17, 2016 Rushmore as the FIN. INST. § 11-501(n)(2) servicer for the Riffe Loan

sent Mr. & Mrs. Riffe a proposed final modification of the Riffe Loan but in presenting the papers

Rushmore made several, knowingly false representations that it intended for Mr. & Mrs. Riffe to

rely upon including:

             a. Rushmore claimed that Mr. & Mrs. Riffe’s loss mitigation representative had

                 discussions with Mr. & Mrs. Riffe about the terms and conditions of the final,

                 proposed modification and had come agreement about those but in fact no such

                 discussions and never came to such agreement.

             b. The Trial Modification Offer did not identify that the modification Rushmore

                 intended to offer would convert the loan to an adjustable rate mortgage but in fact




                                                   53
               that is what the final proposed modification did after Rushmore and BCAT 2014-

               4TT had extracted large sums from Mr. & Mrs. Riffe.

161.    In the sums claimed due by Rushmore on behalf of BCAT 2014-4TT in the proposed Loan

Modification Agreement, a majority of the sums claimed due were for interest, fees, and costs

which amount to profits claimed by BCAT 2014-4TT on the loan but it is not entitled to collect as

an unlicensed mortgage lender (see ¶ 4 supra).

162.    In addition, the loan modification terms presented by Rushmore which were not subject to

negotiation based on Rushmore’s practices, called for the modification to have a significantly

increased interest rate and the Riffe Loan’s maturity date was extended to 2047.

163.    Finally, fearing they had no other options in light of Rushmore’s escalating threats of

foreclosure and because Rushmore knowingly concealed from them the true facts that it had no

right to threaten him on behalf of BCAT 2014-4TT, Mr. & Mrs. Riffe agreed to the misleading

modification terms offered by Rushmore and returned the modification to it on or about May 25,

2016.

164.    The take it or leave and unconscionable mortgage modification terms offered by Rushmore

on behalf of BCAT 2014-4TT to Mr. & Mrs. Riffe were inconsistent with the loss mitigation

offered through the FHA program. As the assignee of HUD, BCAT 2014-4TT had no right to not

honor the FHA loss mitigation programs available to borrowers like Mr. & Mrs. Riffe when neither

they, nor any other borrower were ever given notice that their rights would be terminated through

HUD’s DASP program and as the HUD IG found the DASP program failed to materially comply

with the Administrative Procedures Act.

165.    On or about June 13, 2016 Rushmore wrote to Mr. & Mrs. Riffe informed them that the

FIN. INST. § 11-501(n)(2) servicing the Riffe Loan would transfer from it to Shellpoint Mortgage



                                                 54
Servicing effective July 1, 2016. BCAT 2014-4TT remained the owner and the FIN. INST. § 11-

501(n)(1) servicer of the Riffe Loan on behalf of its investors.

166.    All sums paid by Mr. & Mrs. Riffe to Rushmore on behalf BCAT 2014-4TT were not

applied by Rushmore correctly since BCAT 2014-4TT is not entitled to profit from its illegal

activities in the State of Maryland. The entirety of the payments should have been applied to

principal portion of Mr. & Mrs. Riffe’s loan balance and any taxes or insurance actually paid by

BCAT 2014-4TT on Mr. & Mrs. Riffe’s behalf. This misapplication of Mr. & Mrs. Riffe’s

payments by Rushmore to categories of alleged costs and interest amounts to illegal profits to

BCAT 2014-4TT which it should be ordered to disgorge—to suggest otherwise would be to permit

an unlicensed professional to profit from its illegal activities.

167.    Mr. & Mrs. Riffe’s misdirected payments are a liquidated sum that can be identified from

Rushmore’s electronic business records.

168.    On January 25, 2018 Shellpoint wrote to Mr. & Mrs. Riffe and confirmed to them that

BCAT 2014-4TT remained the owner and the FIN. INST. § 11-501(n)(1) servicer of their loan on

behalf of its investors.

169.    Mr. & Mrs. Riffe have sustained continuing damages and losses as follows as a direct and

proximate result of the illegal, unfair, and deceptive practices of Rushmore and BCAT 2014-4TT

described herein:

                c.         Economic damages incurred by Mr. & Mrs. Riffe in the form of costs of

        time incurred to communicate with Rushmore which Rushmore has simply ignored despite

        its duties to the contrary, improper late and inspection fees and foreclosure costs and

        interest added to Mr. & Mrs. Riffe’s account which BCAT 2014-4TT is not legally entitled

        to collect (as an unlicensed mortgage lender). The other improper costs added to Mr. &



                                                  55
       Mrs. Riffe's loan by Rushmore arise from the unlicensed status of BCAT 2014-4TT and its

       illegal profits acquired in misapplication of his payments to BCAT 2014-4TT’s profits to

       interest, costs, and fees it is not entitled to collect as an unlicensed mortgage lender.

170.   Mr. & Mrs. Riffe are also entitled to statutory damages under the FDCPA.

171.   Mr. & Mrs. Riffe’s damages and losses asserted herein accrued within three years of the

commencement of this action and were otherwise tolled by Ms. Brown’s prior action in the Circuit

Court for Baltimore County which was never acted upon by that Court and dismissed without

prejudice so that this action could proceed.

172.   Mr. & Mrs. Riffe are also entitled to restitution damages and losses from BCAT 2014-4TT

since it is not permitted to profit off its illegal activities in Maryland. To suggest otherwise would

permit BCAT 2014-4TT to retain profits from its illegal activity.

               iv.     SUSAN GEISELMAN

173.   Ms. Geiselman owns the Geiselman Property.

174.   On or about March 31, 2008, Ms. Geiselman’s deceased husband, Michael K. Ward,

refinanced their mortgage loan for the Geiselman Property with Bank of America

(“Geiselman/Ward Loan”) which was secured by a Deed of Trust signed by Ms. Geiselman and

Mr. Ward.

175.   The Geiselman/Ward Loan was utilized for personal, consumer purposes related to the

couple’s second home—i.e. the Geiselman Property.

176.   Shortly after the refinance Mr. Ward began to struggle with health and mental problems

and due to the downturn of the economy. As a result of the loss of income and financial problems,

the Geiselman/Ward Loan fell into default after September 2009. Ms. Geiselman was not aware




                                                 56
at the time that the Geiselman/Ward Loan was not being paid (since it was in Mr. Ward’s name

and he managed the family’s financial affairs).

177.    On January 3, 2013, Mr. Ward, in utter despair at his financial situation, took his own life.

Ms. Geiselman was named the personal representative of his estate and learned for the first time

that the Geiselman/Ward Loan was not being paid, that Mr. Ward had allowed his life insurance

policy lapse, and that her family was literally broke.

178.    On or about June 2, 2016, RMAC TRUST 2016-CTT acquired the Geiselman/Ward Loan

from Nationstar Mortgage LLC for pennies on the dollar of what was claimed due and owing on

the loan for the benefit of its investors. An Assignment of the Deed of Trust “together with all

interest secured thereby, all liens, and any rights due” is recorded in the land records for Worcester

County evidencing this transaction (Book 6808, Page 111). At the time of this assignment,

Nationstar, Rushmore, and RMAC TRUST 2016-CTT all believed the Geiselman/Ward Loan to

be in default.

179.    On March 6, 2017 at 7:50PM, Ms. Geiselman learned that Rushmore, through its appointed

agents at the Atlantic Law Group had commenced a foreclosure proceeding against her and the

Geiselman Property in the Circuit Court for Worcester County on behalf of RMAC Trust 2016-

CTT when she was served with the foreclosure papers (Case No. C-23-CV-17-

000070)(“Geiselman Foreclosure”).

180.    At this time Rushmore had no right to attempt to collect for RMAC Trust 2016-CTT since

RMAC Trust 2016-CTT was acting as an unlicensed mortgage lender and unlicensed professionals

are not permitted to use Maryland courts for their unlicensed activities.

181.    Rushmore claimed in sworn testimony to the state court in the Geiselman Foreclosure that

it was entitled to collect sums on behalf of RMAC Trust 2016-CTT through the foreclosure action.



                                                  57
Included in these sums claimed by Rushmore were sums for interest, late charges, foreclosure fees

and costs Rushmore know RMAC Trust 2016-CTT was not entitled to collect as an unlicensed

mortgage lender.

182.   Because Rushmore and RMAC Trust 2016-CTT, through their appointed agents at the

Atlantic Law Group, were asserting a right to collect from her by foreclosing on the Geiselman

Property without the right to do so, Ms. Geiselman retained counsel to appear on her behalf in the

Geiselman Foreclosure and incurred her counsel’s time and expenses to challenge Rushmore’s and

RMAC Trust 2016-CTT’s illegal collection activity.

183.   Through counsel, Ms. Geiselman appeared in the Geiselman Foreclosure action and moved

that the action be dismissed. Her counsel filed motions, attended two motions hearing on her

behalf, and presented argument as to why the foreclosure action should be dismissed in light of

Rushmore’s and RMAC Trust 2016-CTT’s illegal collection activities.

184.   On September 29, 2017, in the second hearing before the Circuit Court for Worcester

County related to Ms. Geiselman’s Motion to Dismiss, her counsel appeared on her behalf and

presented argument to the Honorable Thomas C. Groton, III. At the conclusion of the hearing,

Judge Groton ruled as follows:

           a. RMAC Trust 2016-CTT was an unlicensed collection agency;

           b. RMAC Trust 2016-CTT was not permitted to collect indirectly through Rushmore

               or its appointed agents at the Atlantic Law Group while it was unlicensed;

           c. RMAC Trust 2016-CTT had no legal right to pursue any foreclosure action against

               Ms. Geiselman or the Geiselman Property while it remained an unlicensed

               collection agency; and

           d. The Geiselman Foreclosure action was dismissed.



                                               58
185.    No person took any appeal from Judge Groton’s September 29, 2017 ruling dismissing the

Geiselman Foreclosure action.

186.   Following the dismissal of the Geiselman Foreclosure action, RMAC Trust 2016-CTT

became licensed a Maryland collection agency on November 21, 2017. In its application to

become licensed, RMAC Trust 2016-CTT identified to the State of Maryland that it is controlled

and managed by RMC. RMAC Trust 2016-CTT has never become licensed as a mortgage lender

but is threatening to commence another attempted foreclosure against the Geiselman Property and

Ms. Geiselman in the Circuit Court for Worcester County foreclosure against the even though

RMAC Trust 2016-CTT is an unlicensed mortgage lender.

187.   Ms. Geiselman has sustained continuing damages and losses as follows as a direct and

proximate result of the illegal, unfair, and deceptive practices of Rushmore and RMAC Trust 2016-

CTT described herein including:

               a.      Economic damages incurred in the form of legal fees incurred defending

       Rushmore’s and RMAC Trust 2016-CTT’s illegal foreclosure action against her.

               b.      Economic damages incurred in the form of interest, fees, and costs added to

       the Geiselman/Ward Loan balance which RMAC Trust 2016-CTT had no right to claim

       since it may not profit from its illegal activities before it became licensed as a collection

       agency.

188.   Ms. Geiselman is also entitled to statutory damages under the FDCPA.

189.   Ms. Geiselman’s damages and losses asserted herein accrued within three years of the

commencement of this action and were otherwise tolled by Ms. Brown’s prior action in the Circuit

Court for Baltimore County which was never acted upon by that Court and dismissed without

prejudice so that this action could proceed.



                                                59
       D.      THE DEFENDANTS' LEGAL DUTIES RELATED TO THE SUBJECT
               TRANSACTIONS SUBJECT TO THIS ACTION

190.   The Court of Appeals in 2005 recognized that a real estate professional who had no direct

communication with a borrower nevertheless had a duty to a consumer under the Maryland

Consumer Protection Act and Maryland common law to make a “reasonable investigation” of the

true facts in the real estate transaction on which the borrower (and other parties) would rely in

order to complete the transaction. Hoffman v. Stamper, 385 Md. 1, 867 A.2d 276 (2005). This

duty of care applies to Rushmore, BCAT 2014-4TT and RMAC TRUST 2016-CTT as their work

involves secured, consumer mortgage loans acquired while in default.

191.   Since 1970, "if a statute requiring a license for conducting a trade, business or profession

is regulatory in nature for the protection of the public, rather than merely to raise revenue, an

unlicensed person will not be given the assistance of the courts in enforcing contracts within the

provisions of the regulatory statute because such enforcement is against public policy." Harry

Berenter, Inc. v. Berman, 258 Md. 290, 293, 265 A.2d 759, 761 (1970). This duty to be licensed

before utilizing the state courts applies to BCAT 2014-4TT which act as a mortgage lender but is

not licensed as one.

192.   Pursuant to 12 U.S.C.A. § 2605(k)(1)(C)(E), Rushmore has duties to the Named Plaintiffs

and the Class members to (i) take appropriate steps to avoid foreclosure as part of its standard

servicer's duties and (ii) comply with any other obligation(s) found by the Bureau of Consumer

Financial Protection, by regulation, to be appropriate to carry out the consumer protection purposes

of 12 U.S.C.A. § 2605. Pursuant to 12 C.F.R. § 1024.38(b)(1)(i), Rushmore is required to

“[p]rovide accurate and timely disclosures to a borrower as required by [12 C.F.R. § 1024.38] or

other applicable law.” Pursuant to 12 C.F.R. § 1024.35(b)(5), Rushmore is not permitted to

“impos[e]… a fee or charge that the servicer lacks a reasonable basis to impose upon the

                                                60
borrower.” It is unreasonable and a violation of its duties for Rushmore to demand inaccurate

sums due to BCAT 2014-4TT and RMAC TRUST 2016-CTT while they were acting as unlicensed

collection agencies and had no right to collect any sums from the Named Plaintiffs and Class

members while not licensed in the form of interest, fees, and expenses.

193.   The Maryland Mortgage Fraud Protection Act, MD. CODE ANN., REAL PROP. § 7-401, et

seq., establishes a statutory duty upon Rushmore, BCAT 2014-4TT, and RMAC TRUST 2016-

CTT to disclose to mortgage borrowers and homeowners, like the Named Plaintiffs and the Class

members in this action, to disclose material information with respect to the mortgage lending

process which includes the servicing and foreclosure (and threatened foreclosure of mortgage

loans). Ademiluyi v. PennyMac Mortgage Inv. Trust Holdings I, LLC, 929 F. Supp. 2d 502, 531

(D. Md. 2013); Castle v. Capital One, N.A., No. CIV.A. WMN-13-1830, 2014 WL 176790, at *5

(D. Md. Jan. 15, 2014; Stovall v. SunTrust Mortgage, Inc., No. CIV.A. RDB-10-2836, 2011 WL

4402680 (D. Md. Sept. 20, 2011). In this case Rushmore, BCAT 2014-4TT, and RMAC TRUST

2016-CTT have duties to disclose to the Named Plaintiffs and the Class members (and the state

courts) that BCAT 2014-4TT and RMAC TRUST 2016-CTT were acting as unlicensed collection

agencies and they have failed to do so. Compare McDaniel v. Baranowski, 419 Md. 560, 587, 19

A.3d 927, 943 (2011).


       F.      MARYLAND’S RESPONSE TO THE UNLICENSED DEBT COLLECTION CRISIS                      AS
               RELATED TO THE PLAINTIFFS

194.   Rushmore is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(4)(6) since it

is a business engaged in collecting on defaulted debts owned by others by using interstate wires

and mail, among other acts. See also, Schlosser v. Fairbanks Capital Corp., 323 F.3d 534, 536

(7th Cir. 2003) (the FDCPA “treats assignees as debt collectors if the debt sought to be collected

was in default when acquired by the assignee, and as creditors if it was not. See Bailey v. Security
                                                61
Nat'l Servicing Corp., 154 F.3d 384, 387 (7th Cir.1998); Whitaker v. Ameritech Corp., 129 F.3d

952, 958 (7th Cir.1997); see also Pollice v. Nat'l Tax Funding, L.P., 225 F.3d 379, 403-04 (3d

Cir.2000); Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 106-07 (6th Cir.1996); Perry v.

Stewart Title Co., 756 F.2d 1197, 1208 (5th Cir.1985)”).

195.    As part of their routine, principle purposes, and on-going collection practices, BCAT

2014-4TT and RMAC TRUST 2016-CTT regularly collects or attempts to collect monthly

mortgage payments and/or forbearance payments or short-payoffs by and through the mails and

interstate wires through its authorized FIN. INST. § 11-501(n)(2) servicers including Rushmore

from Ms. Brown, Dr. Sharma, Mr. & Mrs. Riffe, and Ms. Geiselman and the putative class

members they represent on behalf of their investors.

196.    Rushmore, BCAT 2014-4TT, and RMAC TRUST 2016-CTT also attempt to collect from

the same through civil litigation in Maryland Courts authorized by it and through its authorized

agents, including actions which are filed as foreclosure actions in the state courts and also through

bankruptcy proceedings in the United States Bankruptcy Court for Maryland.

197.   Under FIN. INST. § 11-504 a person may not act as a mortgage lender unless that person is

licensed as a mortgage lender—including assignees of mortgage loans. See also In the Matter of:

National Payment Relief, LLC d/b/a Mortgage Relief - National Loan Services, NPR Capital, LLC

Alberto Artasanchez and Rosalie Bucci Respondents, 2014 WL 7409911.

198.   Every collection effort in Maryland authorized by Rushmore on behalf of BCAT 2014-

4TT and RMAC TRUST 2016-CTT (while they were acting without a Collection Agency license),

including each and every foreclosure action filed in Maryland courts on its behalf as well as the

collection and attempted collection of any mortgage payments, and each and every judgment lien filed in




                                                  62
Maryland, is an unfair or deceptive trade practice since these actions were committed without the

right to do so as stated by the legislature.

199.    In addition the Office of the Commisioner of Financial Regulation has issued a regulation

under the MMLL that explains that “a person is not exempt [from being licensed as a mortgage

lender] because the person: (a) Is an out-of-State deposit-taking financial institution; (b) Does not

have offices in Maryland; (c) Does not have tax situs in Maryland; or (d) Is not required to register

as a foreign corporation doing business in Maryland.” Md. Code Regs. 09.03.06.03(1).

200.    Rushmore has willfully and knowingly sought, directly or indirectly, to collect debts on

behalf of its unlicensed principals (i.e. BCAT 2014-4TT and RMAC TRUST 2016-CTT),

including threatened to utilize the foreclosure process when BCAT 2014-4TT and RMAC TRUST

2016-CTT has no legal right to pursue the foreclosure process. Rushmore has also recklessly

disregarded the notice before it, failed to conduct reasonable investigations to inquiries it received,

and instead proceeded in its collection attempts with knowledge that BCAT 2014-4TT and RMAC

TRUST 2016-CTT were mortgage lenders. Further, Rushmore has conspired with BCAT 2014-

4TT and RMAC TRUST 2016-CTT and its affiliates to collect on BCAT 2014-4TT’s and RMAC

TRUST 2016-CTT’s behalf even though BCAT 2014-4TT and RMAC TRUST 2016-CTT had no

legal right to collect without the mandatory license required by Maryland law (either directly or

indirectly). These are material misrepresentations and false statements and omissions by Rushmore

which would and have mislead the least sophisticated consumer by: (i) enticing voluntary

payments for sums not legally collectable by BCAT 2014-4TT and RMAC TRUST 2016-CTT or

(ii) led an unsophisticated consumer to forgo a valid defense as recognized in the Geiselman

Foreclosure action.




                                                  63
                    V. NAMED PLAINTIFFS’ CLASS ALLEGATIONS

       A.      FDCPA CLASS, BCAT 2014-4TT Sub-Class, and RMAC TRUST 2016-CTT
               Allegations

201.   This action is also properly brought as a Class under Fed. R. Civ. P. 23. Named Plaintiffs

propose, as the definition of the FDCPA Class, that it be defined as follows:

       Those persons in the State of Maryland from whom Rushmore has communicated
       with directly or indirectly for the purpose of collecting a consumer debt on behalf
       of an unlicensed mortgage lender including BCAT 2014-4TT and RMAC TRUST
       2016-CTT.

202.   This action is also partially brought on behalf of a FDCPA Subclass by Dr. Sharma and

Mr. & Mrs. Riffe under Fed. R. Civ. P. 23. Dr. Sharma and Mr. & Mrs. Riffe propose, as the

definition of the FDCPA Subclass, that it be defined as follows:

       Those members of the FDCPA Class who paid, directly or indirectly, any amount
       to BCAT 2014-4TT which were applied by Rushmore to interest, fees, costs, and
       other charges other than the principal portion of payments due from them.

203.   The particular members of the FDCPA Class and the FDCPA Subclass are capable of being

described without difficult managerial or administrative problems. The members of the FDCPA

Class and FDCPA Subclass are also readily identifiable from the information and public records

available through the State of Maryland Land Records and the Office of the Commissioner of

Financial Regulation. Upon information and belief, based on a review of public records, the size

of the FDCPA Class and FDCPA Subclass exceeds several hundred persons.

204.   The FDCPA Class and FDCPA Subclass members are sufficiently numerous that

individual joinder of all members is impractical. This allegation is based in part on the fact that

BCAT 2014-4TT and RMAC TRUST 2016-CTT acquired many Deeds of Trust, and the loans

related thereto, according to public records, throughout the State of Maryland related to the Named

Plaintiffs, FDCPA Class, and FDCPA Subclass. Further, according to public records BCAT 2014-



                                                64
4TT and RMAC TRUST 2016-CTT, through Rushmore, have attempted and/or actually utilized

the collection tools of the state courts to collect from FDCPA Class and FDCPA Subclass members

but not disclosed to those Courts that it is not permitted to do so.

205.   There are questions of law and fact common to the FDCPA Class and FDCPA Subclass

which predominate over any questions affecting only individual members of the FDCPA Class

and FDCPA Subclass and, in fact, the wrongs alleged against Rushmore and BCAT 2014-4TT and

RMAC TRUST 2016-CTT by the FDCPA Class and FDCPA Subclass members and the remedies

sought by Named Plaintiff and the FDCPA Class and FDCPA Subclass against the Defendants are

identical, the only difference being the exact sum which each FDCPA Class and FDCPA Subclass

member is entitled to receive.

206.   The common issues related to FDCPA Class include, but are certainly not limited to:


          i.   Whether BCAT 2014-4TT, RMAC TRUST 2016-CTT or other entities Rushmore

               collects for were licensed as mortgage lenders and, if so, during what period;

         ii.   Whether Rushmore has the right to collect on behalf of BCAT 2014-4TT, RMAC

               TRUST 2016-CTT or other entities while they were unlicensed as mortgage

               lenders;

        iii.   Whether Rushmore’s duty of good faith under its license pursuant to Md. Code

               Regs. 09.03.06.20, 12 U.S.C.A. § 2605, and 12 U.S.C.A. § 2605's Regulation X

               extends to the FDCPA Class members?

         iv.   Whether BCAT 2014-4TT and RMAC TRUST 2016-CTT are entitled to any relief

               by a Maryland Court when BCAT 2014-4TT and RMAC TRUST 2016-CTT were

               acting as unlicensed mortgage lenders?




                                                 65
         v.    Whether BCAT 2014-4TT and RMAC TRUST 2016-CTT, or anyone else acting

               on their behalf, ever disclosed to the Named Plaintiffs and the FDCPA Class

               members and the Maryland Courts, as part of their collection attempts, that BCAT

               2014-4TT and RMAC TRUST 2016-CTT did not have the required mortgage

               lender license;

        vi.    Whether Ms. Brown’s prior putative class claims presented in the Circuit Court for

               Baltimore County tolled any statute of limitations for the FDCPA Class members?

       vii.    Whether Rushmore’s, BCAT 2014-4TT’s, and RMAC TRUST 2016-CTT’s

               concealment of the true facts concerning BCAT 2014-4TT’s and RMAC TRUST

               2016-CTT’s illegal status should toll any limitations period(s) applied to the

               FDCPA Class’ claims;

       viii.   Whether Rushmore concealed from members of the FDCPA Class that BCAT 2014-

               4TT and RMAC TRUST 2016-CTT were not licensed as a mortgage lender and

               had no right to collect in the State of Maryland without the license;

        ix.    Whether Rushmore is permitted to continue collecting upon the loans of the

               FDCPA Class;

         x.    Whether Rushmore, BCAT 2014-4TT, and RMAC TRUST 2016-CTT may impose

               upon the FDCPA Class members accounts any interest, fees and expenses they

               incurred by utilizing the state court system illegally since BCAT 2014-4TT and

               RMAC TRUST 2016-CTT was acting as an unlicensed mortgage lender because

               unlicensed professionals are not permitted to profit from their illegal activities?

207.   The common issues related to the FDCPA Subclass include, but are certainly not limited

to:



                                                 66
          i.   Whether BCAT 2014-4TT is entitled to retain any profits in the form of interest,

               costs, expenses, and other non-principal portion of payments by the FDCPA

               Subclass members;

         ii.   Whether Rushmore has misapplied the FDCPA Subclass members’ payments to it

               on behalf of BCAT 2014-4TT to interest, costs, expenses, and other non-principal

               fees claimed due from the BCAT 2014-4TT; and

        iii.   Whether BCAT 2014-4TT should be ordered to disgorge money and profits that it

               has wrongfully collected based upon its unlicensed mortgage lender activities.

208.   Named Plaintiffs' legal and equitable claims are typical of and identical to each member of

the FDCPA Class and FDCPA Subclass and will be based on the same legal and factual theories

and are typical.


209.   BCAT 2014-4TT’s, RMAC TRUST 2016-CTT’s, and Rushmore’s defenses (which

defenses are denied) would be typical of and identical for each member of the FDCPA Class and

FDCPA Subclass and will be based on the same legal and factual theories.

210.   The Named Plaintiffs will also fairly and adequately represent and protect the interests of

the FDCPA Class and FDCPA Subclass. Named Plaintiffs have retained counsel experienced in

consumer class actions including actions involving unlawful lending and debt collection practices.

Named Plaintiffs do not have any interests which might cause them not to vigorously prosecute

this action or that are otherwise adverse to the interests of the members of the FDCPA Class and

FDCPA Subclass.

211.   The Named Plaintiffs are similarly situated with, and have suffered injuries similar to, the

members of the FDCPA Class and FDCPA Subclass they seek to represent. Named Plaintiffs have

been wronged, wish to obtain redress of the wrong, and want the Defendants stopped from


                                               67
enriching themselves via illegal activities or otherwise perpetrating similar wrongs on others on

behalf of unlicensed collection agencies.

212.   Certification of a FDCPA Class under Fed. R. Civ. P. 23(b)(3) is appropriate as to the

FDCPA Class members in that common questions predominate over any individual questions and

a class action is superior for the fair and efficient adjudication of this controversy. A class action

will cause an orderly and expeditious administration of FDCPA Class members’ claims, and

economies of time, effort and expenses will be fostered and uniformity of decisions will be

ensured.

213.   Rushmore’s, BCAT 2014-4TT’s, and RMAC TRUST 2016-CTT’s failure to disclose the

true licensed status of BCAT 2014-4TT and RMAC TRUST 2016-CTT to Named Plaintiffs and

the FDCPA Class and FDCPA Subclass members tolled the running of any limitations that may

otherwise apply to the claims of the Named Plaintiff and the members of the FDCPA Class and

FDCPA Subclass until Rushmore, BCAT 2014-4TT and RMAC TRUST 2016-CTT made the

disclosures they were required to make.

214.   Rushmore has known since 2007 that BCAT 2014-4TT and RMAC TRUST 2016-CTT

were required to have a license to act as a mortgage lender in the State of Maryland. Instead of

requiring BCAT 2014-4TT and RMAC TRUST 2016-CTT to comply with the law before it began

to act on its behalf, Rushmore chose to evade the path described above to improperly circumvent

Maryland law and improperly attempt to lend its license to BCAT 2014-4TT and RMAC TRUST

2016-CTT. At all times relevant and material to this action, with knowledge that BCAT 2014-

4TT and RMAC TRUST 2016-CTT failed to obtain the required license to act as a mortgage

lenders, Rushmore attempted to collect or actually collect on its behalf from the Named Plaintiffs

and FDCPA Class and FDCPA Subclass Members.


                                                 68
215.   The Named Plaintiff and members of the FDCPA Class were not required to assume that

BCAT 2014-4TT and RMAC TRUST 2016-CTT were engaging in illegal activities with the aid

and assistance of Rushmore. The Named Plaintiffs and members of the FDCPA Class were

reasonable in not assuming that Rushmore was aiding BCAT 2014-4TT’s and RMAC TRUST

2016-CTT’s illegal activities.

216.   Any limitations period that may otherwise apply to claims of the Named Plaintiffs and

members of the FDCPA Class and FDCPA Subclass is tolled by Ms. Brown’s prior putative class

claims and also since BCAT 2014-4TT and RMAC TRUST 2016-CTT and Rushmore had duties

to disclose material facts to the Named Plaintiffs and FDCPA Class members related to BCAT

2014-4TT’s and RMAC TRUST 2016-CTT’s illegal status. The omission of this fact made BCAT

2014-4TT’s and RMAC TRUST 2016-CTT’s and Rushmore’s acts unfair or deceptive.

217.   Due to their presumed and actual knowledge, as described supra, Rushmore, BCAT 2014-

4TT, and RMAC TRUST 2016-CTT had an appreciation that they were not entitled to receive the

benefits they were attempting to collect or actually collecting from the Named Plaintiffs and

FDCPA Class members.

218.   The FDCPA Class and FDCPA Subclass members have suffered damages, losses, and

harm similar those sustained by the Named Plaintiffs as described supra.

       C.      RESPA Dual-Tracking Class Allegations


219.   This action is also partially brought on behalf of a RESPA Dual-Tracking Class under Fed.

R. Civ. P. 23. Ms. Brown and Mr. & Mrs. Riffe, as the Named Plaintiffs for this class proposes, as

the definition of the RESPA Dual-Tracking Class, that it be defined as follows:

               The RESPA Class includes all borrowers who: (i) submitted, on January 10,
               2014 or thereafter, an application for loss mitigation to Rushmore Loan
               Management Services, LLC as a mortgage servicer; (ii) concerning a

                                               69
               “federally related mortgage,” as that term is defined by 12 C.F.R. 1024.2;
               and (iii) after receipt of which Rushmore Loan Services, LLC, directly or
               indirectly through its agents, proceeded to initiate a foreclosure action for
               the property subject to the loss mitigation application before the borrower’s
               appeal rights under RESPA and its implementing regulations had expired.

220.   The loans subject to the Ms. Brown’s and Mrs. Riffe’s RESPA claims asserted herein are

typical of and identical to each member of the putative RESPA Dual-Tracking Class: Rushmore

referred them and the putative class member loans to foreclosure by the appointed agents selected

by Rushmore and imposed those foreclosure fees onto the subject mortgage accounts. In addition

each class member loan subject to this action is a federally related mortgage loan as defined by 12

C.F.R. 1024.2 and will be based on the same legal and factual theories.


221.   Certification of the RESPA Dual-Tracking Class under Rule 23(b)(2) and (b)(3) is

appropriate as to the RESPA Dual-Tracking Class in that common questions predominate over any

individual questions and a class action is superior for the fair and efficient adjudication of this

controversy. A class action will cause an orderly and expeditious administration of RESPA Dual-

Tracking Class members’ claims, and economies of time, effort and expenses will be fostered and

uniformity of decisions will be ensured.

222.   The particular members of the RESPA Dual-Tracking Class are capable of being described

without difficult managerial or administrative problems. The members of the RESPA Dual-

Tracking Class are also readily identifiable from Rushmore’s electronic records which identify

borrowers’ addresses, the dates it receives correspondence and loss mitigation applications from

borrowers and thereafter it responds to the applications in writing and/or denies the loss mitigation

application in writing, the date(s) it initiates foreclosure proceedings, and the date(s) it receives

borrower appeals from denials of loss mitigation as well as when it responds to such applications.




                                                 70
Upon information and belief the size of the RESPA Dual-Tracking Class exceeds more than a

hundred persons.

223.   Ms. Brown and Mr. & Mrs. Riffe believes the amount in controversy equals at least the

maximum statutory damages permitted in this matter—i.e. $2,000 per class member for the

RESPA Dual-Tracking Class. The amount in controversy also includes the foreclosure costs

assessed to Ms. Brown’s and Mr. and Mrs. Riffe’s RESPA Dual-Tracking Class members’

mortgage accounts by Rushmore. These additional losses and damages have been proximally

caused by Rushmore and may be easily identified from Rushmore’s electronic records.

224.   The RESPA Dual-Tracking Class members have each sustained the same or similar

damages as the Ms. Brown described supra.

225.   All members of the RESPA Dual-Tracking Class have been subject to and affected by the

same conduct. The claims are based on Rushmore’s standard policies and practices that employ

standard and uniform solicitations of loss mitigation assistance like the one sent to Mr. & Mrs.

Riffe and Ms. Brown by Rushmore and systems utilized by Rushmore to initiate foreclosure.

226.   There are also questions of law and fact that are common to the RESPA Dual-Tracking

Class, and predominate over any questions affecting only individual members of the RESPA Dual-

Tracking Class. These questions include, but are not limited to the following:


           a. the nature, scope and operation of Rushmore’s obligations to homeowners under

               its mortgage modification programs related to RESPA since January 10, 2014;

           b. whether Rushmore’s initiating foreclosure proceedings before the period of time

               permitted by RESPA and its own correspondence to borrowers is in violation of

               Rushmore’s duty of good faith and fair dealing to the RESPA Dual-Tracking Class

               members since January 10, 2014;


                                               71
          c.   whether Rushmore’s conduct violates the Real Estate Settlement Procedures Act

               (“RESPA”), 12 U.S.C.A. § 2605 and its implementing regulations at 12 C.F.R. §

               1024.41;

          d. whether there are more than 50 borrowers who are members of the RESPA Dual-

               Tracking Class;

          e. whether Rushmore should be enjoined from continuing to pursue foreclosure

               actions, directly or indirectly, concerning RESPA Dual-Tracking Class members

               who submitted loss mitigation requests under RESPA and its implementing

               regulations before an action was initiated and while they trusted that their loss

               mitigation applications and/or loss mitigation appeals were being reviewed in

               accordance with RESPA

          f. whether Rushmore’s violation of RESPA entitles the RESPA Dual-Tracking Class

               to statutory damages and actual damages in a sum equal to the amount of attorneys’

               fees and costs assessed by Rushmore directly and indirectly to the Ms. Brown’s,

               Mr. & Mrs. Riffe’s, and the RESPA Dual-Tracking Class members’ mortgage

               accounts, plus statutory damages for foreclosure proceedings which could not

               legally occur in violation of the RESPA guidelines; and

227.   The claims of Ms. Brown and Mr. and Mrs. Riffe are typical of the RESPA Dual-Tracking

Class members and do not conflict with the interests of any other members of the RESPA Dual-

Tracking Class because Ms. Brown, Mr. & Mrs. Riffe, and the other members of the RESPA Dual-

Tracking Class were subject to the same conduct, same practices and procedures by Rushmore,

and were met with the same referrals to foreclosure proceedings conducted by Rushmore’s agents




                                               72
under Maryland law while their requests for mortgage assistance were still being processed and

before their rights under 12 C.F.R. § 1024.41 had expired.


228.      Rushmore’s defenses (which defenses are denied) would be typical of and identical for

each member of the RESPA Dual-Tracking Class, and will be based on the same legal and factual

theories.

229.      Ms. Brown is similarly situated with and has suffered similar damages as the other

members of the RESPA Dual-Tracking Class.

230.      Ms. Brown and Mr. & Mrs. Riffe will also fairly and adequately represent and protect the

interests of the RESPA Dual Tracking Class. They do not have any interests antagonistic to the

class. Ms. Brown and Mrs. Riffe have retained counsel experienced in consumer class actions

including actions involving unlawful lending and debt collection practices. Ms. Brown and Mr. &

Mrs. Riffe do not have any interests which might cause them not to vigorously prosecute this

action.

231.      Ms. Brown and Mr. & Mrs. Riffe are similarly situated with, and have suffered injuries

similar to the members of the RESPA Dual-Tracking Class and RESPA QWR Class they seek to

represent. Ms. Brown and Mrs. & Mrs. Riffe has been wronged; wish to obtain redress of the

wrong, and wants Rushmore stopped from enriching itself via illegal activities or otherwise

ignoring its duties and responsibilities as a mortgage servicer subject to RESPA.

232.      Any limitations period that may otherwise apply to claims of Ms. Brown, Mr. & Mrs. Riffe,

and the RESPA Dual-Tracking Class and RESPA QWR Class members’ claims asserted herein

were tolled by Ms. Brown’s prior pleadings in the Circuit Court for Baltimore County which

refused to take any action for more than two years and as a result denied Ms. Brown and the

putative class members any due process they were entitled to receive.


                                                 73
       C.      RESPA QWR Class Allegations

233.    This action is also partially brought on behalf of a RESPA QWR Class under Fed. R. Civ.

P. 23. Ms. Brown, as the Named Plaintiff for this claim proposes, as the definition of the RESPA

QWR Class, that it be defined as follows:


               The RESPA QWR Class includes all borrowers who: (i) submitted, on
               January 10, 2014 or thereafter, a qualified written request; (ii) concerning a
               “federally related mortgage,” as that term is defined by 12 C.F.R. 1024.2;
               and (iii) Rushmore did not acknowledge or respond to the QWR in writing
               in the time periods required by 12 U.S.C.A. § 2605(e), 12 C.F.R. § 1024.36,
               and 12 C.F.R. § 1024.35.

234.   The loans subject to the Ms. Brown’s RESPA claims asserted herein are typical of and

identical to each member of the putative RESPA QWR Class. In addition each class member loan

subject to this action is a federally related mortgage loan as defined by 12 C.F.R. 1024.2 and will

be based on the same legal and factual theories.


235.   Certification of the RESPA QWR Class under Rule 23(b)(2) and (b)(3) is appropriate as to

the RESPA QWR Class in that common questions predominate over any individual questions and

a class action is superior for the fair and efficient adjudication of this controversy. A class action

will cause an orderly and expeditious administration of RESPA QWR Class members’ claims, and

economies of time, effort and expenses will be fostered and uniformity of decisions will be

ensured.

236.   The particular members of the RESPA QWR Class are capable of being described without

difficult managerial or administrative problems. The members of the RESPA QWR Class are also

readily identifiable from Rushmore’s electronic records which identify borrowers’ addresses, the

dates it receives QWRs from borrowers and thereafter it acknowledges and responds to the




                                                 74
applications in writing. Upon information and belief the size of the RESPA QWR Class exceeds

more than a hundred persons.

237.   Ms. Brown believes the amount in controversy equals at least the maximum statutory

damages permitted in this matter—i.e. $2,000 per class member for the RESPA QWR Class.

Pursuant to Fed. R. Civ. P. 23 Named Plaintiff also seeks a determination of Rushmore’s liability

for actual damages to the RESPA QWR Class leaving the class members to prove their individual

damages in separate actions (if they have damages and losses and desire to pursue them).

238.   The RESPA QWR Class members have each sustained the same or similar damages as the

Ms. Brown described supra.

239.   All members of the RESPA QWR Class have been subject to and affected by the same

conduct. The claims are based on Rushmore’s standard policies and practices related to the receipt

and response to QWRs like the QWRs sent by Ma. Brown to Rushmore and systems utilized by

Rushmore to acknowledge and respond to those QWRs.

240.   There are also questions of law and fact that are common to the RESPA QWRs, and

predominate over any questions affecting only individual members of the RESPA QWR Class.

These questions include, but are not limited to the following:


           a. the nature, scope and operation of Rushmore’s obligations to homeowners sending

                it QWRs related to RESPA since January 10, 2014;

           b. whether Rushmore’s failure to acknowledge and respond to QWRs violate of

                Rushmore’s duty of good faith and fair dealing to the RESPA QWR Class

                members since January 10, 2014;

           c.   whether Rushmore’s conduct violates RESPA, 12 U.S.C.A. § 2605 and its

                implementing regulations at 12 C.F.R. § 1024.36 and 12 C.F.R. § 1024.35;


                                                75
           d. whether there are more than 50 borrowers who are members of the RESPA QWR

                Class;

           e. whether Rushmore should be enjoined and ordered to take corrective action to

                immediately develop policies and procedures to ensure that it complies with the

                QWR acknowledgement and response deadlines established in 12 U.S.C.A. § 2605

                and its implementing regulations at 12 C.F.R. § 1024.36 and 12 C.F.R. § 1024.35;

           f.   whether Rushmore’s violation of RESPA entitles the RESPA QWR Class to

                statutory damages and a judicial determination that Rushmore is liable to the

                RESPA QWR Class for actual damages in a sum to be proved by the RESPA QWR

                Class members on an individual basis in separate actions; and

241.   The claims of the Ms. Brown are typical of the RESPA QWR Class members and do not

conflict with the interests of any other members of the RESPA QWR Class because the Ms. Brown

and the other members of the RESPA QWR Class were subject to the same conduct, same practices

and procedures by Rushmore, and were met with the same failure to timely acknowledge or

respond to QWRs received by it pursuant to 12 U.S.C.A. § 2605 and its implementing regulations

at 12 C.F.R. § 1024.36 and 12 C.F.R. § 1024.35.


242.   Ms. Brown is similarly situated with and has suffered similar damages as the other

members of the RESPA QWR Class.

243.   Ms. Brown will also fairly and adequately represent and protect the interests of the RESPA

QWR Class. She does not have any interests antagonistic to the class. Ms. Brown has retained

counsel experienced in consumer class actions including actions involving unlawful lending and

debt collection practices. Named Plaintiffs do not have any interests which might cause them not

to vigorously prosecute this action.


                                                76
244.   She is similarly situated with, and has suffered injuries similar to the members of the

RESPA QWR Class she seeks to represent. Ms. Brown has been wronged; wishes to obtain redress

of the wrong, and wants Rushmore stopped from enriching itself via illegal activities or otherwise

ignoring its duties and responsibilities as a mortgage servicer subject to RESPA.

245.   Any limitations period that may otherwise apply to claims of Ms. Brown and the RESPA

QWR Class members’ claims asserted herein were tolled by Ms. Brown’s prior pleadings in the

Circuit Court for Baltimore County which refused to take any action for more than two years and

denied Ms. Brown and the putative class members any due process.




                                            COUNT I

         VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
                             15 U.S.C. § 1692, et seq.
             (FDCPA Class and FDCPA Subclass, and Individual Claims
                            Against All Defendants)

246.   Named Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

247.   As stated supra, the FDCPA claims asserted herein were tolled by Ms. Brown’s prior

putative claims before the Circuit Court for Baltimore County which it did not act upon for more

than two years before Ms. Brown dismissed them without prejudice.

248.   Rushmore acquired its FIN. INST. § 11-501(n)(2) mortgage servicing rights and interest in

the Named Plaintiffs’ and FDCPA Class Members’ consumer mortgage loans during a period in

which each alleges (directly and indirectly) the loan was in default and therefore it is a Debt

Collector within the meaning of 15 U.S.C. § 1692a(6). In its relationship with the Named Plaintiffs

and all the FDCPA Class members, Rushmore was collecting on behalf of another.




                                                77
249.   BCAT 2014-4TT and RMAC TRUST 2016-CTT were both formed for the principal

purpose of acquiring defaulted consumer debts for pennies on the dollar and therefore qualifies as

a debt collector pursuant to 15 U.S.C. §1692a(6) which explains that a debt collector includes “any

person who uses any instrumentality of interstate commerce or the mails in any business the

principal purpose of which is the collection of any debts..." In their relationship with the Named

Plaintiffs and all the FDCPA Class members, BCAT 2014-4TT and RMAC TRUST 2016-CTT

also are debt collectors since their collect on the consumer debts they have acquired in default on

loans that will eventually be sold off to investors as part of their principal purposes.

250.   By communicating with the Named Plaintiffs and FDCPA Class and FDCPA Subclass

members directly and indirectly and threatening and/or actually pursuing litigation and demanding

sums not legally due from the Named Plaintiffs and FDCPA Class and Subclass members on behalf

of BCAT 2014-4TT and RMAC TRUST 2016-CTT (who are not exempt from licensure as as

mortgage lenders under the MMLL pursuant to Blackstone), Rushmore, RMAC TRUST 2016-

CTT and BCAT 2014-4TT used false, deceptive, or misleading representations or means in

connection with the collection of the consumer debts of the Named Plaintiff and FDCPA Class

and FDCPA Subclass members in violation of 15 U.S.C. § 1692e.

251.   Rushmore’s, RMAC TRUST 2016-CTT, and BCAT 2014-4TT’s actions described herein

also constitute unfair or unconscionable means to collect or attempt to collect from the Named

Plaintiff and FDCPA Class and FDCPA Subclass members in violation of 15 U.S.C. § 1692f.

252.   Named Plaintiffs and the FDCPA Class and FDCPA Subclass have suffered actual

economic and non-economic damages, as more fully described supra and have incurred attorney’s

fees and court costs as a result of Defendants’ illegal debt collection practices and direct and

indirect actions described herein.



                                                  78
253.   The FDCPA provides for statutory damages in addition to actual damages. The FDCPA

Class is entitled to statutory damages in the sum of $500,000 from Defendant Rushmore pursuant

to 15 U.S.C.A. § 1692k(a)(2)(B). The FDCPA Subclass is entitled to statutory damages in the

sum of $500,000 from Defendant BCAT 2014-4TT pursuant to 15 U.S.C.A. § 1692k(a)(2)(B).

254.   Ms. Geiselman requests the Court to determine Rushmore’s and RMAC TRUST 2016-

CTT’s liability to her actual damages pursuant to 15 U.S.C.A. § 1692k(a)(1) for her legal fees

incurred to defend against the Geiselman Foreclosure action which they had no right to

commenced through their agents at the Atlantic Law Group—a sum of approximately $6,900.00.

255.   Ms. Brown requests the Court to determine Rushmore’s and BCAT 2014-4TT’s liability

to her actual damages pursuant to 15 U.S.C.A. § 1692k(a)(1) for her legal fees incurred to defend

against the Brown Foreclosure action which they had no right to commenced through their agents

at the Law Offices of Jeffrey Nadel—a sum of approximately $4,600.00.

256.   Dr. Sharma and Mr. & Mrs. Riffe further requests that the Court determine Rushmore and

BCAT 2014-4TT’s liability to them and the FDCPA Subclass members under this claim as to

actual damages pursuant to 15 U.S.C.A. § 1692k(a)(1) for the all sums demanded and collected by

Rushmore and BCAT 2014-4TT that were applied to interest, fees, and other costs not including

principal mortgage payments due since BCAT 2014-4TT is not permitted to profit from its illegal

activities and these sums paid by Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members

amount to unlawful profits retained by BCAT 2014-4TT without the right to do so. Dr. Sharma,

Mr. & Mrs. Riffe, and the FDCPA Subclass members therefore seek actual damages on their

FDCPA subclass claims in a sum in excess of $75,000.00.

   WHEREFORE Named Plaintiffs pray that this Court to enter judgment in them and the

   FDCPA Class’ and FDCPA Subclass’ favor against Rushmore, RMAC TRUST 2016-CTT,



                                               79
and BCAT 2014-4TT on these FDCPA claims and to:

      A. Certify this case as a class action with the Named Plaintiffs as class representative

         and their attorneys as Class Counsel on behalf of the FDCPA Class and FDCPA

         Subclass described herein;

      B. Award Statutory damages in the amount allowed by the FDCPA Class

         from Rushmore equal to $500,000.00 to the FDCPA Class members;

      C. Award Statutory damages in the amount allowed by the FDCPA Subclass

         from BCAT 2014-4TT equal to $500,000.00 to the FDCPA Subclass

         members;

      D. Award actual damages to Ms. Geiselman from Rushmore’s and RMAC

         TRUST 2016-CTT, jointly and severely, in the sum of $6,900;

      E. Award actual damages to Ms. Brown from Rushmore and BCAT 2014-

         4TT, jointly and severely, in the sum of $4,600;

      F. Award Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members

         actual damages for the all sums demanded and collected by Rushmore

         and BCAT 2014-4TT that were applied to interest, fees, and other costs

         not including principal mortgage payments due since BCAT 2014-4TT is

         not permitted to profit from its illegal activities and these sums paid by

         Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members in a

         sum in excess of $75,000.00 to be proven at trial; and

      G. Award reasonable attorney’s fees, litigation expenses and costs; and

      H. Provide such other or further relief as the Court deems appropriate.




                                          80
                                          COUNT II
               Violation Maryland’s the Maryland Consumer Debt Collection Act,
                         COM. LAW, §14-201 et seq. (“MCDCA”) and the
                        Maryland’s Consumer Protection Act (“MCPA”),
                          MD. CODE ANN., COM. LAW § 13-101 et seq.
                  (FDCPA Class and FDCPA Subclass, and Individual Claims
                                    Against All Defendants)

257.    Named Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

258.   Defendants are collectors by attempting to collecting upon debts of the Named Plaintiff

and FDCPA Class and FDCPA Subclass members arising out of consumer transactions—their

mortgage loans used for personal purposes to acquire or refinance their homes and Property. MD

CODE ANN., COM. LAW §14-201(b).

259.   Through their communications to the Named Plaintiffs and FDCPA Class and FDCPA

Subclass members and those instruments recorded in the land records of various counties and filed

in land records in the Circuit Courts throughout the State of Maryland, Defendants have attempted

to assert rights, directly or indirectly, to collect money from the Named Plaintiff and FDCPA Class

and FDCPA Subclass members to which neither have any legal right to attempt to collect because

BCAT 2014-4TT, RMAC TRUST 2016-CTT, and similar entities are not licensed as mortgage

lenders but are required to be licensed to collect directly or indirectly (through Rushmore) in the

State of Maryland. These communications were made in violation of MD CODE ANN., COM. LAW

§ 14-202(8).

260.   Further, Rushmore has maintained it may cause foreclosure actions on behalf of BCAT

2014-4TT, RMAC TRUST 2016-CTT, and similar entities to be threatened, docketed, and

maintained even though BCAT 2014-4TT, RMAC TRUST 2016-CTT, and similar entities have

no legal right to pursue the actions while acting without the proper mortgage lender license in

violation of MD CODE ANN., COM. LAW §14-202(8).


                                                81
261.   Finally, by recording documents in the government’s records throughout the State of

Maryland and filing papers in the land records of circuit courts indicating that it has a right to

collect payments from the Named Plaintiff and FDCPA Class and FDCPA Subclass members on

behalf of BCAT 2014-4TT and RMAC TRUST 2016-CTT (and similar unlicensed mortgage

lenders), Rushmore has used a communication in collecting or attempting to collect a debt which

improperly implies that the government or a government agency has authorized the collection

effort when the government has not done so in violation of MD CODE ANN., COM. LAW §14-202(9).

262.   The Defendants' violations of the MCDCA, described herein are also per se violations of

the MCPA pursuant to § 13-301(14)(iii) of the Commercial Law Article.

263.   Named Plaintiffs and the FDCPA Class and FDCPA Subclass members are therefore

entitled to their damages and losses described supra which have proximately resulted from

Defendants’ direct and indirect actions in violation of the MCDCA. COM. LAW, § 14-203.

   WHEREFORE Named Plaintiffs pray that this Court enter judgment in favor of Named

Plaintiffs and the FDCPA Class and the FDCPA Subclass against the Defendants on their

MCDCA and MCPA claims and to:

           a.   Certify this case as a class action with the Named Plaintiffs as class

                representative and their attorneys as Class Counsel on behalf of the

                FDCPA Class and FDCPA Subclass described herein;

           b. Award actual damages to Ms. Geiselman from Rushmore’s and RMAC

                TRUST 2016-CTT, jointly and severely, in the sum of $6,900;

           c. Award actual damages to Ms. Brown from Rushmore and BCAT 2014-

                4TT, jointly and severely, in the sum of $4,600;

           d. Award Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members


                                                82
                actual damages for the all sums demanded and collected by Rushmore

                and BCAT 2014-4TT that were applied to interest, fees, and other costs

                not including principal mortgage payments due since BCAT 2014-4TT is

                not permitted to profit from its illegal activities and these sums paid by

                Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members in a

                sum in excess of $75,000.00 to be proven at trial; and

            e. Award reasonable attorney’s fees, litigation expenses and costs; and

            f. Provide such other or further relief as the Court deems appropriate.

                                     COUNT III
       Common Law Claim on behalf of the FDCPA Subclass for Unjust Enrichment
       (FDCPA Subclass, and Individual Claims of Dr. Sharma and Mr. & Mrs. Riffe
                       Against Rushmore and BCAT 2014-4TT)

264.    Dr. Sharma and Mr. & Mrs. Riffe incorporate all preceding paragraphs as if set forth fully

herein on behalf of the FDCPA Subclass.

265.    Defendant BCAT 2014-4TT was not entitled to receive, directly or indirectly, any benefit

(including profits) or payments directly traceable to its profits realized from the Named Plaintiffs

and FDCPA Subclass Members’ payments which were applied by Rushmore to interest, fees, and

costs unrelated to the principal portion of the payments. An unlicensed mortgage lender is not

permitted to profit from its illegal activities.

266.    Maryland law recognizes that a claim for unjust enrichment is permitted in instances like

this one where, even though a claim may be covered by a contract between the parties, (i) one

party breaches the contract (by charging sums now lawfully charged), (ii) the contract does not

fully address a subject matter such as one party’s illegal, criminal activity and (ii) there is evidence

of fraud or bad faith when a party acts contrary to the law. Cty. Comm'rs of Caroline Cty. v. J.

Roland Dashiell & Sons, Inc., 358 Md. 83, 100 (2000).

                                                   83
267.    As demonstrated herein, Rushmore and BCAT 2014-4TT have known their practices are

illegal but have knowingly assumed the risk of continuing to collect without the right to so while

concealing from Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members the true facts

that BCAT 2014-4TT is acting illegally through Rushmore.

268.    Rushmore and BCAT 2014-4TT has known or should have known since 2011 that BCAT

2014-4TT was required to have a license to act as a mortgage lender in the State of Maryland and

BCAT 2014-4TT failed to obtain a license to act as a mortgage lender before attempting and

actually collecting from Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members.

Rushmore and BCAT 2014-4TT have known since the commencement of Ms. Brown’s prior

counter complaints in the Circuit Court for Baltimore County that Dr. Sharma, Mr. & Mrs. Riffe,

and the FDCPA Subclass members had claims against it for its unlawful collection activities, but

it knowingly continued to collect and attempt to collect from them under the color of law without

the right to do so.

269.         Due to its knowledge, as described above, Rushmore and BCAT 2014-4TT had an

appreciation that neither was entitled to receive the benefits it was collecting from Dr. Sharma,

Mr. & Mrs. Riffe, and the FDCPA Subclass members that flow from the payments collected and

misdirected by Rushmore to permit BCAT 2014-4TT to profit from its illegal activities in the form

of interest, costs, and fees realized from Dr. Sharma’s, Mr. & Mrs. Riffe’s, and the FDCPA

Subclass members’ payments (other than what was applied to the principal portion of their monthly

payments).

270.    The acceptance and retention by Rushmore and BCAT 2014-4TT of any sums received as

claimed interest, fees, and costs unrelated to the principal portion of their payments by a result of

the Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass members under such circumstances


                                                 84
is inequitable since Rushmore and BCAT 2014-4TT did not have the legal right to even collect

such payments in the first instance in the manner it sought to collect them—this conclusion is just

and proper even though Rushmore and BCAT 2014-4TT might have otherwise collected the

alleged debts legally by obtaining a license as a mortgage lender. The amounts accepted and

retained by Rushmore and BCAT 2014-4TT for interest, fees, and costs unrelated to the principal

portion due from Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA Subclass on their mortgage loans

are liquidated amounts.

       WHEREFORE, Named Plaintiffs Dr. Sharma and Mr. & Mrs. Riffe and the FDCPA

Subclass Class Members pray that this Court:

       a.      Certify this case as a class action with Dr. Sharma and Mr. & Mrs. Riffe as the

       class representatives for the FDCPA Subclass and their attorneys as counsel on behalf of

       the FDCPA Subclass members described herein;

       b.      Grant a money judgment and order the Rushmore and BCAT 2014-4TT to disgorge

       and pay to the FDCPA Subclass members a sum equal to all interest, fees, and costs

       unrelated to the principal portion due from Dr. Sharma, Mr. & Mrs. Riffe, and the FDCPA

       Subclass members they have collected, and the benefits and profits they realized as a result

       in a sum in excess of $75,000.00.

       c.      Award reasonable attorney’s fees, litigation expenses and costs; and

       d.      Provide such other or further relief as the Court deems appropriate.


                                         COUNT IV
            VIOLATION OF THE REAL ESTATE SETTLEMENT PROCEDURES ACT
                                  (“RESPA”), 12 U.S.C.A. § 2605,
                  12 C.F.R. § 1024.41, 12 C.F.R. § 1024.36 and 12 C.F.R. § 1024.35
                (On behalf of the Ms. Brown and Mr. & Mrs. Riffe Individually and



                                                85
               on behalf of the RESPA Dual-Tracking Class and on behalf of Ms. Brown
             individually on behalf of the RESPA QWR Class against Defendant Rushmore
                                                Only)


271.      Ms. Brown and Mr. & Mrs. Riffe incorporate all preceding paragraphs as if set forth fully

herein.

272.      Ms. Brown, Mr. & Mrs. Riffe, and the RESPA Dual-Tracking Class and the RESPA QWR

Class members are “borrowers” entitled to the protections codified at 12 U.S.C.A. § 2605 and 12

C.F.R. § 1024.41, 12 C.F.R. § 1024.36, and 12 C.F.R. § 1024.35. Each of the loans subject to this

action are federally related mortgages as defined in 12 C.F.R.1024.2 and involve consumer

transactions at the time the loans were taken out by Ms. Brown, Mr. & Mrs. Riffe, and the RESPA

Dual-Tracking Class and the RESPA QWR Class members.

273.      Rushmore is a mortgage servicer subject to the mandatory requirements of 12 U.S.C.A. §

2605 and 12 C.F.R. § 1024.41.

274.      Rushmore had duty of care under 12 C.F.R. § 1024.41(c) of Regulation X to acknowledge

receipt of and evaluate the complete loss mitigation applications submitted by the Ms. Brown, Mr.

& Mrs. Riffe, and the RESPA Dual-Tracking Class borrowers for all available options and provide

them with written notice stating the determination of which loss mitigation options, if any, were

available.

275.      Among other practices, RESPA and its implementing regulations prohibit a mortgage

servicer from simultaneously initiating foreclosure proceedings against a homeowner's property

and reviewing a homeowner's application for loss mitigation, a process known as "dual-tracking."

Rushmore initiates foreclosure proceedings by referring mortgage accounts, including those of Ms.

Brown, Mr. & Mrs. Riffe, and the RESPA Dual-Tracking Class borrowers to foreclosure counsel

and charging foreclosure sums against the mortgage accounts.

                                                 86
276.   Specifically,

       If a servicer receives a loss mitigation application 45 days or more before a
       foreclosure sale, a servicer shall:
       (A) Promptly upon receipt of a loss mitigation application, review the loss
       mitigation application to determine if the loss mitigation application is complete;
       and
       (B) Notify the borrower in writing within 5 days (excluding legal public holidays,
       Saturdays, and Sundays) after receiving the loss mitigation application that the
       servicer acknowledges receipt of the loss mitigation application and that the
       servicer has determined that the loss mitigation application is either complete or
       incomplete. If a loss mitigation application is incomplete, the notice shall state the
       additional documents and information the borrower must submit to make the loss
       mitigation application complete and the applicable date pursuant to paragraph
       (b)(2)(ii) of this section. The notice to the borrower shall include a statement that
       the borrower should consider contacting servicers of any other mortgage loans
       secured by the same property to discuss available loss mitigation options.

12 C.F.R. §1024.41(b)(2)(i).

277.   Once a servicer receives a complete application:

       Within 30 days of receiving a borrower's complete loss mitigation application, a
       servicer shall:
       (i) Evaluate the borrower for all loss mitigation options available to the borrower;
       and
       (ii) Provide the borrower with a notice in writing stating the servicer's
       determination of which loss mitigation options, if any, it will offer to the borrower
       on behalf of the owner or assignee of the mortgage. The servicer shall include in
       this notice the amount of time the borrower has to accept or reject an offer of a loss
       mitigation program as provided for in paragraph (e) of this section, if applicable,
       and a notification, if applicable, that the borrower has the right to appeal the denial
       of any loan modification option as well as the amount of time the borrower has to
       file such an appeal and any requirements for making an appeal, as provided for in
       paragraph (h) of this section.

12 C.F.R. §1024.41(c).

278.   In addition, once Ms. Brown and the RESPA Dual-Tracking Class Members submitted

their loss mitigation applications, Rushmore was prohibited from initiating a foreclosure activities

until it had completed its review of the application and if that application was denied, until Named

Plaintiff and each of the RESPA Del-Tracking Class Members had exhausted their loss mitigation


                                                 87
appeal rights:

       If a borrower submits a complete loss mitigation application after a servicer has
       made the first notice or filing required by applicable law for any judicial or non-
       judicial foreclosure process but more than 37 days before a foreclosure sale, a
       servicer shall not move for foreclosure judgment or order of sale, or conduct a
       foreclosure sale, unless:
       (1) The servicer has sent the borrower a notice pursuant to paragraph (c)(1)(ii) of
       this section that the borrower is not eligible for any loss mitigation option and the
       appeal process in paragraph (h) of this section is not applicable, the borrower has
       not requested an appeal within the applicable time period for requesting an appeal,
       or the borrower's appeal has been denied;
       (2) The borrower rejects all loss mitigation options offered by the servicer; or
       (3) The borrower fails to perform under an agreement on a loss mitigation option.

12 C.F.R. §1024.41(g).

279.   If a servicer fails to comply with 12 C.F.R. §1024.41(b)(2)(i), "a borrower may enforce the

provisions of this section pursuant to section 6(f) of RESPA." 12 C.F.R. §1024.41(a). Section 6(f)

of RESPA is codified at 12 U.S.C. 2605(f).

280.   Rushmore proceeded, directly and indirectly through its agents, to proceed with foreclosure

activity against Ms. Brown’s and RESPA Dual-Tracking Class members’ homes at a time not

permitted by 12 C.F.R. § 1024.41 since they had submitted loss mitigation applications to

Rushmore and it had no right to initiate foreclosure activity against Ms. Brown, Mr. & Mrs. Riffe

and the RESPA Dual-Tracking Class members before their RESPA appeal rights had exhausted.

281.   By referring Ms. Brown’s and Mr. & Mrs. Riffe’s property to foreclosure before it was

permitted to do so, Rushmore violated the provisions of 12 C.F.R. 1024.41 and the prohibition on

dual-tracking by mortgage servicers. As a direct and proximate result of these violations Ms.

Brown, Mr. & Mrs. Riffe, and the RESPA Dual-tracking Class members are entitled to RESPA’s

statutory damages in the maximum sum of $1,000,000 pursuant to 12 U.S.C.A. § 2605(f)(2)(B)(i).

The RESPA Dual-tracking Class members are also entitled to actual damages pursuant to 12

U.S.C.A. § 2605(f)(2)(A) in a sum of all costs and fees assessed by Rushmore to the RESPA Dual-

                                                88
tracking Class Member’s mortgage accounts.

282.     Rushmore also had duty of care under 12 U.S.C.A. § 2605(e), 12 C.F.R. § 1024.36, and 12

C.F.R. § 1024.35 to acknowledge in writing QWRs (including notices of error and requests for

information) sent to it by Ms. Brown and RESPA QWR Class members within five days) and to

respond to the QWR in writing within 30 days (unless it seeks an extension of not more than 15

days).

283.     By (i) untimely acknowledging Ms. Brown’s and the RESPA QWR Class member’s QWRs

and/or (ii) not responding to Ms. Brown’s and the RESPA QWR Class member’s QWRs,

Rushmore has violated 12 U.S.C.A. § 2605(e), 12 C.F.R. § 1024.36, and 12 C.F.R. § 1024.35. As

a direct and proximate result of these violations Ms. Brown and the RESPA QWR Class members

are entitled to RESPA’s statutory damages in the maximum sum of $1,000,000 pursuant to 12

U.S.C.A. § 2605(f)(2)(B)(i). The RESPA QWR Class members are also entitled to actual damages

pursuant to 12 U.S.C.A. § 2605(f)(2)(A); however, pursuant to Rule 23 Ms. Brown is only seeking

the Court to determine as a matter of law that Rushmore is liable to the RESPA QWR members

for their actual damages pursuant to 12 U.S.C.A. § 2605(f)(2)(A) to be proved on an individual

basis in separate actions. For herself individually, she is seeking a sum of $20,000 individually

for Rushmore’s violation of RESPA’s QWR violations.

284.     Upon information and belief, based upon the experiences of the Ms. Brown, described

supra, and those described by consumers to the CFPB as described supra and the following public

facts and allegations, Rushmore has a pattern and practice of noncompliance with the requirements

of 12 U.S.C.A. § 2605 for borrowers like the Named Plaintiff and RESPA QWR Class and the

RESPA Dual-tracking Class members:




                                               89
   a.   The well pled claims against Rushmore related to impermissible dual-tracking in

        violation of RESPA and Regulation X that pending in the United States District

        Court for the District of Maryland. Lindsay v. Rushmore Loan Mgmt., No. PWG-

        15-1031, 2016 WL 1169957, at *2 (D. Md. Mar. 25, 2016).

   b. The legal finding of contempt that Rushmore knowingly conflicting statements to

        a borrower and the bankruptcy court related to a debtor's application for loss

        mitigation was a valid legal conclusion. In re: Hosking, No. 15 CV 3999 (VB),

        2016 WL 128209, at *5 (S.D.N.Y. Jan. 11, 2016).

   c. The well pled allegations relied upon by the court in Bennett v. Bank of Am., N.A.,

        No. CV 15-30-ART, --- F.Supp.3d ----, 2015 WL 5063271 (E.D. Ky. Aug. 26,

        2015), which concluded that the plaintiff had identified sufficient facts to

        demonstrate violations of 12 U.S.C. § 2605 by Rushmore.

   d. The allegations identified in the complaint filed in Lindsey v. Rushmore Loan

        Management Services, LLC., No. CIV.A. 8:15-cv-1031 pending in the U.S. Dist.

        Ct. for the Dist. Of Md. related to 12 U.S.C. § 2605 violations by Rushmore.

   e. The allegations identified in the complaint filed in Altmann v. Rushmore Loan

        Management Services, LLC., No. CIV.A.1:15-cv-880 pending in the U.S. Dist. Ct.

        for the Eastern Dist. of California related to 12 U.S.C. § 2605 violations by

        Rushmore.

        WHEREFORE, pursuant to 12 U.S.C.A. § 2605(f)(2), Ms. Brown, Mr. & Mrs.

Riffe and RESPA QWR Class and RESPA Dual-tracking Class members respectfully

request the Court to:

   A. Certify this action as a Class Action pursuant to Rule 23;



                                        90
B. Enter judgment in favor of Ms. Brown, Mr. & Mrs. Riffe, and the RESPA Dual-

   Tracking Class members and against Rushmore for its violations of 12 U.S.C.A. §

   2605 and 12 C.F.R. § 1024.41 by proceeding or attempting to proceed with

   foreclosure activity while the loss mitigation applications of the Named Plaintiff

   and RESPA Dual-tracking Class members were submitted;


C. Enter judgment in favor of Ms. Brown and the RESPA QWR Class members and

   against Rushmore for its violations of 12 U.S.C.A. § 2605, 12 C.F.R. § 1024.36,

   and 12 C.F.R. § 1024.35 by not timely acknowledging and/or responding to the

   QWRs of Ms. Brown and the RESPA QWR members;


D. Award statutory damages the sum of $1,000,000 in statutory damages to the Ms.

   Brown, Mr. & Mrs. Riffe, and RESPA Dual-tracking Class members and further

   award them their actual damages in a sum each to the foreclosure fees and charges

   assessed to their mortgage accounts by Rushmore;


E. Award statutory damages in the sum of $1,000,000 in statutory damages to the

   Named Plaintiff and RESPA QWR Class members and pursuant to Rule 23

   determine Rushmore is liable as a matter of law to the RESPA QWR Class

   members actual damages pursuant to 12 U.S.C.A. § 2605(f)(2)(A) and as to Ms.

   Brown award her individual, actual damages as determined by the trier of fact;


F. Award attorney’s fees incurred by Named Plaintiffs Ms. Brown and Mr. & Mrs.

   Riffe and RESPA Dual-tracking and RESPA QWR Class members; and




                                   91
            G. Grant Named Plaintiff Ms. Brown and RESPA Dual-tracking and RESPA QWR

                Class members such other and further relief as this Court finds necessary and

                proper.


                                                 COUNT V

                                    DELCARATORY JUDGMENT
               (On behalf of the Named Plaintiffs Dr. Sharma, Ms. Brown and Mr. & Mrs.
                                          Riffe Individually)


285.    Ms. Brown, Dr. Sharma, and Mr. & Mrs. Riffe incorporate all preceding paragraphs as if

set forth fully herein.

286.    Ms. Brown, Dr. Sharma, and Mr. & Mrs. Riffe are entitled to declaratory relief pursuant

28 U.S.C.A. §§ 2201-2202 and CTS. & JUD. PROC. § 3-401, et seq.

287.    Under the FHA Ms. Brown, Dr. Sharma, and Mr. & Mrs. Riffe were entitled to certain

rights and protections that BCAT 2014-4TT disregards as part of its routine and customary

practices: (i) including loss mitigation programs available under the FHA program and its terms

and conditions including loan modifications with principal reductions; and (ii) the right to a face-

to-face meeting with a representative of their FIN. INST. § 11-501(n)(2) mortgage servicer(s);

288.    Ms. Brown, Dr. Sharma, and Mr. & Mrs. Riffe seek a declaration that:

        (a) BCAT 2014-4TT entitled to no greater rights than what its predecessors in interest had

        to give it;

        (b) HUD as BCAT 2014-4TT’S predecessor in interest had no right to strip the FHA

        protections from Ms. Brown’s, Dr. Sharma’s, and Mr. & Mrs. Riffe’s loans without (i)

        notice to Ms. Brown, Dr. Sharma, and Mr. & Mrs. Riffe and (ii) complying with the

        Administrative Procedures Act; and



                                                92
       (c) BCAT 2014-4TT’S FIN. INST. § 11-501(n)(2) mortgage servicer(s) of Ms. Brown’s, Dr.

       Sharma’s, and Mr. & Mrs. Riffe’s mortgage loans must service the loans consistent with

       the FHA servicing guidelines.

       WHEREFORE, Named Plaintiffs pray that this Court to enter declaratory judgments in

their favor and make the following Orders to:

           a. Order and declare that as a matter of law, that BCAT 2014-4TT is entitled to no

              greater rights than what its predecessors in interest had to give it;

           b. Order and declare that HUD as BCAT 2014-4TT’S predecessor in interest had no

              right to strip the FHA protections from Ms. Brown’s, Dr. Sharma’s, and Mr. & Mrs.

              Riffe’s loans without (i) notice to Ms. Brown, Dr. Sharma, and Mr. & Mrs. Riffe

              and (ii) complying with the Administrative Procedures Act;

           c. BCAT 2014-4TT’S FIN. INST. § 11-501(n)(2) mortgage servicer(s) of Ms. Brown’s,

              Dr. Sharma’s, and Mr. & Mrs. Riffe’s mortgage loans must service the loans

              consistent with the FHA servicing guidelines;

           d. Award reasonable attorneys' fees, litigation expenses and costs;

           e. Order other appropriate declaratory relief; and




                                                93
                                                 Respectfully Submitted,

                                                 //s//Phillip R. Robinson
                                                 Phillip R. Robinson
                                                 Bar No. 27824
                                                 Consumer Law Center LLC
                                                 8737 Colesville Road, Suite 308
                                                 Silver Spring, MD 20910
                                                 Phone (301) 448-1304

                                                 //s//Scott C. Borison (with permission)
                                                 Scott C. Borison
                                                 Bar No. 22576
                                                 Legg Law Firm LLP.
                                                 1900 S. Norfolk Rd. Suite 350
                                                 San Mateo CA 94403
                                                 Phone (301) 620-1016
                                                 Fax (301) 620-1018
                                                 borison@legglaw.com

                                                 MD Office:
                                                 38 S. Paca St. #116 B
                                                 Baltimore MD 21202
                                                 Counsel for the Plaintiff and Putative
                                                 Class Members
                                                 Attorney for Named Plaintiffs


                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing and attached exhibits was transmitted to all parties

through the Court’s CM/ECF System when filed.

                                                 Respectfully Submitted,

                                                 //s//Phillip R. Robinson
                                                 Phillip R. Robinson




                                               94
